 



Exhibit 10.1
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
among
PRENTISS PROPERTIES ACQUISITION PARTNERS, L.P.,
as Borrower
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A.,
as Syndication Agent
and
THE LENDERS NAMED HEREIN,
as Lenders
$400,000,000.00
As of
July 26, 2005
EUROHYPO AG, NEW YORK BRANCH,
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,
and
SOCIETE GENERALE, SOUTHWEST AGENCY,
as Co-Documentation Agents
J. P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1 DEFINITIONS AND TERMS
    1  
1.1 Definitions
    1  
1.2 Time References
    19  
1.3 Other References
    19  
1.4 Accounting Principles
    19  
 
       
SECTION 2
    19  
2.1 Revolving Facility
    19  
2.2 Swing Line Subfacility
    20  
2.3 Borrowing Procedure
    21  
2.4 Termination
    22  
2.5 Lenders; Increase in Total Commitment
    22  
2.6 Extension of Maturity Date
    23  
2.7 Letters of Credit
    23  
 
       
SECTION 3 TERMS OF PAYMENT
    26  
3.1 Notes and Payments
    26  
3.2 Interest and Principal Payments
    27  
3.3 Interest Options
    27  
3.4 Quotation of Rates
    27  
3.5 Default Rate
    28  
3.6 Interest Recapture
    28  
3.7 Interest Calculations
    28  
3.8 Maximum Rate
    28  
3.9 Interest Periods
    29  
3.10 Conversions and Continuations
    29  
3.11 Order of Application
    29  
3.12 Sharing of Payments, Etc
    30  
3.13 Booking Borrowings
    30  
3.14 Basis Unavailable or Inadequate for the Eurodollar Rate.
    30  
3.15 Additional Costs
    31  
3.16 Change in Governmental Requirement
    32  
3.17 Funding Loss
    32  
3.18 Foreign Lenders
    32  
3.19 Fees
    33  
3.20 Option to Replace Lenders
    34  
 
       
SECTION 4
    35  
4.1 Unencumbered Properties
    35  
4.2 Negative Pledge Agreements
    35  
4.3 Guaranties
    35  
4.4 Unencumbered Properties Held by Consolidated Affiliates
    35  
 
       
SECTION 5
    36  
5.1 Conditions to Initial Borrowing
    36  
5.2 Conditions to all Borrowings
    37  

i

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              Page  
5.3 Conditions Generally
    38  
 
       
SECTION 6
    38  
6.1 Purpose of Credit Facility
    38  
6.2 Existence, Good Standing, Authority and Compliance
    38  
6.3 Affiliates
    38  
6.4 Authorization and Contravention
    39  
6.5 Binding Effect
    39  
6.6 Financial Statements; Fiscal Year
    39  
6.7 Litigation
    39  
6.8 Taxes
    39  
6.9 Environmental Matters
    40  
6.10 Employee Plans
    40  
6.11 Properties; Liens
    40  
6.12 Locations
    40  
6.13 Government Regulations
    40  
6.14 Transactions with Affiliates
    40  
6.15 Insurance
    40  
6.16 Labor Matters
    41  
6.17 Solvency
    41  
6.18 Full Disclosure
    41  
6.19 Exemption from ERISA; Plan Assets
    41  
 
       
SECTION 7
    41  
7.1 Items to be Furnished
    41  
7.2 Use of Proceeds
    42  
7.3 Books and Records
    43  
7.4 Inspections
    43  
7.5 Taxes
    43  
7.6 Payment of Obligations
    43  
7.7 Expenses
    43  
7.8 Maintenance of Existence, Assets, and Business
    43  
7.9 Insurance
    43  
7.10 Preservation and Protection of Rights
    44  
7.11 Environmental Laws
    44  
7.12 INDEMNIFICATION
    44  
7.13 REIT Status
    45  
7.14 ERISA Exemptions
    45  
7.15 Listed Company
    45  
 
       
SECTION 8
    45  
8.1 Payment of Obligations
    45  
8.2 Employee Plans
    45  
8.3 Transactions with Affiliates
    45  
8.4 Compliance with Governmental Requirements and Documents
    46  
8.5 Loans, Advances, and Investments
    46  
8.6 Distributions
    46  
8.7 Sale of Assets
    46  
8.8 Mergers and Dissolutions
    47  
8.9 Assignment
    47  

ii

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              Page  
8.10 Fiscal Year and Accounting Methods
    47  
8.11 New Businesses
    47  
8.12 Government Regulations
    47  
8.13 Amendment of Constituent Documents
    47  
8.14 Interest Rate Agreements
    47  
 
       
SECTION 9
    47  
9.1 Minimum Tangible Net Worth
    47  
9.2 Total Indebtedness to Total Assets
    47  
9.3 Maximum Secured Debt
    48  
9.4 Interest and Debt Service Coverage Ratios
    48  
 
       
SECTION 10 DEFAULT
    48  
10.1 Payment of Obligation
    48  
10.2 Covenants
    48  
10.3 Debtor Relief
    49  
10.4 Judgments and Attachments
    49  
10.5 Government Action
    49  
10.6 Misrepresentation
    49  
10.7 Default Under Other Agreements
    49  
10.8 Validity and Enforceability of Loan Documents
    50  
10.9 Management Changes
    50  
10.10 Change in Control
    50  
10.11 Plan Assets
    50  
 
       
SECTION 11
    50  
11.1 Remedies Upon Default
    50  
11.2 Waivers
    50  
11.3 Performance by Administrative Agent
    51  
11.4 Not in Control
    51  
11.5 Course of Dealing
    51  
11.6 Cumulative Rights
    51  
11.7 Application of Proceeds
    51  
11.8 Certain Proceedings
    51  
 
       
SECTION 12
    51  
12.1 Appointment; Nature of Relationship
    51  
12.2 Powers
    52  
12.3 General Immunity
    52  
12.4 No Responsibility for Loans, Recitals, etc.
    52  
12.5 Action on Instructions of Lenders
    52  
12.6 Employment of Agents and Counsel
    52  
12.7 Reliance on Documents; Counsel
    53  
12.8 Agent’s Reimbursement and Indemnification
    53  
12.9 Notice of Default
    53  
12.10 Rights as a Lender
    53  
12.11 Lender Credit Decision
    54  
12.12 Successor Agent
    54  
12.13 Delegation to Affiliates
    55  
12.14 Syndication Agent
    55  

iii

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              Page  
12.15 Other Agents
    55  
12.16 Approval of Lenders
    55  
 
       
SECTION 13 MISCELLANEOUS
    56  
13.1 Headings
    56  
13.2 Nonbusiness Days; Time
    56  
13.3 Communications
    56  
13.4 Form and Number of Documents
    56  
13.5 Survival
    56  
13.6 Governing Law
    56  
13.7 Invalid Provisions
    56  
13.8 Venue; Service of Process; Jury Trial
    57  
13.9 Amendments, Consents, Conflicts, and Waivers
    57  
13.10 Multiple Counterparts
    58  
13.11 Successors and Assigns; Participations
    58  
13.12 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances
    61  
13.13 Patriot Act Notification
    61  
13.14 Restatement of Original Agreement
    61  
13.15 Entirety
    61  

iv

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
Schedule 1
  Parties, Addresses, Commitments, and Wiring Information
Schedule 4.1
  Initial Unencumbered Properties
Schedule 6.2
  Jurisdictions of Incorporation, Chief Executive Office, and Jurisdictions,
Consolidated and Unconsolidated Affiliates
Schedule 6.7
  Litigation
Schedule 6.9
  Environmental Matters
Schedule 6.14
  Affiliates Transactions
 
   
Exhibit A
  Borrowing Request
Exhibit B
  Compliance Certificate
Exhibit C-1
  Form of PPT Guaranty
Exhibit C-2
  Form of Subsidiary Guaranty
Exhibit D-1
  Form of Revolving Credit Note
Exhibit D-2
  Form of Swing Line Note
Exhibit E
  Form of Assignment and Assumption
Exhibit F
  Form of Counsel Opinion

v

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is dated as of July 26,
2005 (the “Closing Date”), among PRENTISS PROPERTIES ACQUISITION PARTNERS, L.P.,
a Delaware limited partnership (“Borrower”), each of the lenders that are a
signatory hereto (each such lender, together with each lender that becomes a
signatory hereto as provided in Sections 2.5 and 13.11(b), being individually,
together with its successors and assigns, a “Lender” and collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A., a national banking association successor
by merger to Bank One, N.A., as Administrative Agent (in such capacity, together
with its successors and assigns, “Administrative Agent”), and BANK OF AMERICA,
N.A., as Syndication Agent (in such capacity, together with its successors and
assigns, “Syndication Agent”).
R E C I T A L S:
     1. Reference is hereby made to that certain Second Amended and Restated
Credit Agreement dated as of February 19, 2004, executed by Borrower, certain of
the Lenders, Administrative Agent, the Syndication Agent defined therein (as
renewed, extended, modified, and amended from time to time, the “Original
Agreement”).
     2. Borrower, Administrative Agent, Syndication Agent, and the Lenders
desire to amend, modify, renew, and restate the Original Agreement in the form
of this Agreement to modify certain terms, conditions, and covenants contained
in the Original Agreement.
     3. Upon and subject to the terms and conditions of this Agreement, the
parties hereto are willing to amend and restate the Original Agreement.
     NOW THEREFORE, in consideration of the mutual promises herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Original
Agreement shall be amended and restated as follows:
SECTION 1
DEFINITIONS AND TERMS
     1.1 Definitions. Unless otherwise indicated, as used in the Loan Documents:
     “Adjusted Aggregate EBITDA” means, for any period, (a) Aggregate EBITDA,
minus (b) the EBITDA Adjustments, on a Consolidated Basis, for all Properties.
     “Adjusted Property EBITDA” means, for any Property, the product of (a) the
difference between (i) the EBITDA of such Property, minus (ii) the EBITDA
Adjustments for such Property, in each case for the three (3) month period
ending on the last day of the fiscal quarter immediately preceding such
determination date, times (b) four (4). For Properties owned for less than three
(3) months as of the date of determination, EBITDA of all such Properties shall
be equal to the lesser of (I) the product of (x) the Approved Costs of such
Properties, times (y) eight percent (8%), and (II) Borrower’s most-recent asset
manager’s forecasts for the EBITDA of such Properties for the first (1st)
calendar quarter following acquisition thereof; provided that if Administrative
Agent shall reasonably determine that such amount is not an appropriate
computation of EBITDA of any such Property, then EBITDA for all such Properties
shall be based upon the most recent three (3) month period available.
     “Administrative Agent” is defined in the preamble.

 

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     “Affiliate” of a Person means any other individual or entity who directly
or indirectly controls, or is controlled by, or is under common control with,
that Person. For purposes of this definition “control,” “controlled by,” and
“under common control with” mean possession, directly or indirectly, of power to
direct (or cause the direction of) management or policies (whether through
ownership of Stock, by contract, or otherwise).
     “Agents” means Administrative Agent and Syndication Agent, and “Agent”
means any one of the Agents.
     “Aggregate EBITDA” means EBITDA of the Companies, for any period, as
determined on a Consolidated Basis.
     “Agreement” means this Credit Agreement, as modified, amended,
supplemented, or restated from time to time.
     “Applicable Amount” means (a) with respect to a Contract Property, the
lesser of (i) the purchase price of such Contract Property (or the Stock of the
Person that owns such Contract Property), and (ii) the maximum personal
liability of the Companies to pay such purchase price as determined by Borrower
in a manner reasonably acceptable to Administrative Agent, and (b) with respect
to a Development Property, the unpaid balance of any Liabilities incurred to
finance the costs of constructing or developing such Development Property to the
extent that a Company is obligated (as guarantor or otherwise) with respect to
such Liabilities.
     “Applicable Margin” means, at the time of determination thereof:
     (a) for any period in which an Investment Grade Rating does not exist, the
interest margin over the Eurodollar Rate and the Base Rate, as the case may be,
shall be based upon the Index Ratio as follows:

                      Applicable Margin     Applicable Margin       for
Eurodollar     for Base Rate   Index Ratio   Borrowings     Borrowings  
Greater than or equal to 0.55 to 1.0
    1.35 %     0. %
 
           
Less than 0.55 to 1.0 but greater than or equal to 0.50 to 1.0
    1.20 %     0 %
 
           
Less than 0.50 to 1.0 but greater than or equal to 0.45 to 1.0
    1.05 %     0 %
 
           
Less than 0.45 to 1.0 but greater than or equal to 0.35 to 1.0
    0.95 %     0 %
 
           
Less than 0.35 to 1.0
    0.85 %     0 %
 
           

     The Index Ratio shall be determined from the Compliance Certificate
delivered to Administrative Agent pursuant to Section 7.1; provided that the
initial Applicable Margin shall be based upon the Compliance Certificate dated
as of March 31, 2005. The adjustment, if any, to the Applicable Margin

2

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



shall be effective commencing on the fifth (5th) Business Day after delivery of
such Compliance Certificate. If Borrower fails at any time to furnish to
Administrative Agent the Compliance Certificate as required to be delivered
pursuant to Section 7.1, then the maximum Applicable Margin shall apply until
such time as such Compliance Certificate is so delivered.
     (b) beginning with the period commencing on the date of delivery by
Borrower to Administrative Agent of notice that Borrower achieved an Investment
Grade Rating, and continuing until the public announcement of a downgrade
resulting in Borrower no longer having an Investment Grade Rating the interest
margin over the Eurodollar Rate and the Base Rate, as the case may be, and the
percentage facility fee payable pursuant to Section 3.19(d), shall be based upon
the Applicable Rating as follows:

                                                                             
Applicable   Applicable                         Third   Margin for   Margin for
        Moody’s   S & P   Agency   Base Rate   Eurodollar     Level   Rating  
Rating   Rating   Borrowings   Borrowings   Facility Fee
1
  A3 or higher   A- or higher   A- or higher     0.00 %     0.50 %     0.15 %
2
  Baa1   BBB+   BBB+     0.00 %     0.525 %     0.175 %
3
  Baa2   BBB   BBB     0.00 %     0.65 %     0.20 %
4
  Baa3   BBB-   BBB-     0.00 %     0.80 %     0.20 %

     The “Applicable Rating” shall be determined as follows: (i) if a Debt
Rating is issued by only two (2) of Moody’s, S & P, and a Third Agency, and
(A) such Debt Ratings shall fall within different Levels (but not more than one
(1) Level apart), then the Applicable Rating shall be the higher of such Debt
Ratings (e.g. if the Moody’s Rating is at Level 1 and the S & P Rating is at
Level 2, then the Applicable Rating shall be determined by reference to Level
1), (B) such Debt Ratings shall fall within different Levels (two (2) or more
Levels apart), the Applicable Rating shall be the Debt Rating at the midpoint
between the highest Debt Rating and the lowest Debt Rating (e.g. if the Moody’s
Rating is at Level 1 and the S & P Rating is at Level 3, then the Applicable
Rating shall be determined by reference to Level 2); provided however, that if
there is no such midpoint, then the Applicable Rating shall be determined by
reference to the Level which is the higher Debt Rating of the two intermediate
Debt Ratings (e.g., if the S & P Rating is at Level 1 and the Moody’s Rating is
at Level 4, then the Applicable Margin shall be determined by reference to Level
2); and (ii) if a Debt Rating is issued by each of Moody’s, S & P, and a Third
Agency, then the Applicable Rating shall be the lower of the two (2) highest
such Debt Ratings (e.g. if the Moody’s Rating is at Level 1, the S & P Rating is
at Level 2, and the Third Agency Rating is at Level 3, then the Applicable
Rating shall be determined by reference to Level 2). Each change in the
Applicable Rating based upon a publicly announced change in the Debt Rating
shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.
     “Approved Costs” means, for any Property, the sum of the acquisition,
construction, and other capitalized costs of such Property (or the Stock of the
Company that owns such Property), whether in the form of cash, property,
liabilities assumed, or other consideration.

3

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     “Approved Fund” is defined in Section 13.11(g).
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.11), and accepted by the Agent, in the form of Exhibit E
or any other form approved by the Agent.
     “Assumed Interest Expense” means, as of any date, the product of (a) the
aggregate amount of all Unsecured Debt of the Companies as of such date, times
(b) the weighted average interest rate per annum on all such Unsecured Debt as
of such date.
     “Base Rate” means, for any day, the greater of (a) the sum of the Federal
Funds Rate plus one-half of one percent (0.5%), and (b) the annual interest rate
most recently announced by Administrative Agent as its prime rate (or, if the
Person then acting as Administrative Agent under this Agreement is not a bank
organized under the Governmental Requirements of the United States or any State,
then the rate announced by JPMorgan Chase Bank, N.A., or any successor thereof,
as its prime rate) in effect at its principal office, automatically fluctuating
upward and downward with and as specified in each announcement without special
notice to Borrower or any other Person (which prime rate may not necessarily
represent the lowest or best rate actually charged to a customer).
     “Base Rate Borrowing” means a Borrowing bearing interest at the Base Rate
plus the Applicable Margin.
     “Binding Agreement” means a binding agreement pursuant to which a Company
has agreed to purchase a Contract Property or a Development Property from
another Person and in which such Person may enforce rights and remedies at law
or in equity against a Company for failure to purchase such Contract Property or
Development Property and which remedies are not limited to retaining earnest
money, escrow, liquidated damages not to exceed ten percent (10%) of the
applicable purchase price, or other deposits of a Company or similar limitations
on the liability of any Company.
     “Borrowing” means (without duplication) any amount disbursed by (a) Lenders
to or on behalf of Borrower under the Loan Documents, or (b) any Lender in
accordance with, and to satisfy the obligations of Borrower under, any Loan
Document.
     “Borrowing Date” means for any Borrowing (a) the date for which funds are
requested by Borrower, or (b) the date any Borrowing is converted hereunder to
another Type of Borrowing.
     “Borrowing Request” means a request substantially in the form of Exhibit A.
     “Broadmoor” means Broadmoor Austin Associates, a Texas joint venture.
     “Business Day” means (a) for all purposes, any day other than Saturday,
Sunday, and any other day that commercial banks are authorized by any
Governmental Requirement to be closed in Texas or New York, and (b) for purposes
of any Eurodollar Borrowing, a day that satisfies the requirements of clause (a)
and is a day when commercial banks are open for domestic or international
business in London.
     “Capital Expenditures” means any expenditures by a Person for an asset that
will be used in years subsequent to the year in which the expenditure is made or
which is properly classified in the relevant financial statements of such Person
in accordance with GAAP as a capital asset.

4

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     “Capital Lease” means, for any Person, any capital lease or sublease that
has been (or under GAAP should be) capitalized on a balance sheet of such
Person.
     “Cash Equivalents” means (a) investments and direct obligations of the
United States of America or any agency thereof, or obligations fully guaranteed
by the United States of America or any agency thereof, provided that such
obligations mature within one (1) year of the date of acquisition thereof,
(b) commercial paper rated “A-1” or higher according to S & P or “P-1” or better
according to Moody’s and maturing not more than one hundred and eighty
(180) days from the date of acquisition thereof, (c) time deposits with, and
certificates of deposit and bankers’ acceptances issued by, any Agent or any
United States bank having capital surplus and undivided profits aggregating at
least $1,000,000,000, and (d) mutual funds whose investments are limited to the
foregoing.
     “Change in Control” means, with respect to Borrower, the transfer of
beneficial ownership of the outstanding partnership interests of Borrower such
that PPT owns, directly or indirectly, less than fifty-one percent (51%) of the
outstanding partnership interests of Borrower.
     “Closing Date” is defined in the preamble.
     “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
     “Commitment” means, for a Lender, the amount (which is subject to reduction
and cancellation as provided in this Agreement) stated beside such Lender’s name
on Schedule 1 as most recently amended under this Agreement, as the same may be
reduced pursuant to Section 2.4, or terminated pursuant to Section 11.1, and as
the same may be increased or decreased from time to time by further assignment
pursuant to Section 13.11.
     “Commitment Percentage” means, for any Lender, the proportion (stated as a
percentage) that its Commitment bears to the Total Commitment.
     “Commitment Usage” means the Total Principal Debt (other than the Principal
Debt of all outstanding Swing Line Loans) plus the LC Exposure; provided that,
for purposes of calculating the fees payable to Administrative Agent, for its
own account, under Section 3.19(c)(ii), the amount of outstanding Swing Line
Loans shall be included in Administrative Agent’s Commitment Usage.
     “Companies” means, without duplication, (a) Guarantors, (b) Borrower, and
(c) each of their respective Consolidated Affiliates, and “Company” means any
one of the Companies.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit B and signed by a Responsible Officer of Borrower and PPT.
     “Consolidated Affiliate” means, in respect of any Person, any other Person
in whom such Person holds an equity or ownership interest and whose financial
results would be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person.
     “Consolidated Basis” means, with respect to any amount used in the
calculation of any financial covenant or financial definition in this Agreement,
such amount calculated on a consolidated basis for the Companies in accordance
with GAAP; provided that such amounts shall be adjusted to (a) exclude any
amounts attributable to Unconsolidated Affiliates of the Companies as calculated
in accordance with GAAP, (b) include the Companies’ Share of such amounts for
their Unconsolidated Affiliates (other than

5

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



Broadmoor), and (c) exclude the Share of any such amounts attributable to the
holders of Stock of any Consolidated Affiliates of Borrower that are not a
Company.
     “Constituent Documents” means, with respect to any Person, its articles or
certificate of incorporation, bylaws, partnership agreements, organizational
documents, limited liability company agreements, trust agreement, or such other
document as may govern such Person’s formation, organization, and management.
     “Contract Property” means a real estate property that a Company has agreed
to purchase directly or indirectly (through the purchase of Stock) from a Person
that is not a Company.
     “Credit Parties” means Agents and Lenders, and “Credit Party” means any one
of the Credit Parties.
     “Current Financials” means, at any time, the consolidated Financial
Statements of the Companies most recently delivered to Administrative Agent
under Section 7.1(a) or 7.1(b), as the case may be.
     “Customary Recourse Exceptions” means with respect to any Non-Recourse
Debt, exclusions from the exculpation provisions with respect to such
Non-Recourse Debt for fraud, misapplication of cash, environmental claims,
breach of representations or warranties, failure to pay taxes and insurance, and
other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
     “Debt Rating” means any one of the Moody’s Rating, the S & P Rating, and,
as applicable, the Third Agency Rating, and “Debt Ratings” means each Debt
Rating taken collectively.
     “Debt Service” means, for the Companies on a Consolidated Basis for any
period, the sum of all regularly scheduled principal payments (but excluding any
regularly scheduled principal payments on any Indebtedness which pays such
Indebtedness in full, but only to the extent that the amount of such final
payment is greater than the scheduled principal payment immediately preceding
such final payment) and all Interest Expense that are paid or payable during
such period in respect of all Liabilities of the Companies.
     “Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar Governmental Requirements affecting creditors’ Rights in
effect from time to time.
     “Default” is defined in Section 10.
     “Defaulting Lender” means, as of any date, any Lender that has defaulted on
any of its obligations under this Agreement, which default has not been cured or
waived as of such date.
     “Default Rate” means an annual rate of interest equal from day-to-day to
the lesser of (a) the then-existing Base Rate plus the Applicable Margin plus
four percent (4%), and (b) the Maximum Rate.
     “Development Property” means a real estate property that is under
construction or development by a Person that is not a Company and that a Company
has agreed to purchase or lease (pursuant to a master lease or ground lease of
all or substantially all of the property) upon completion of such construction
or development.

6

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     “Distribution” means, with respect to any Stock issued by a Person, without
duplication, (a) the declaration or payment of any dividend or distribution on
or with respect to such Stock by such Person, but not including any Special
Dividends, (b) any loan or advance by that Person to, or other investment by
that Person in, the holder of any of such Stock, and (c) any other payment by
that Person with respect to such Stock.
     “EBITDA” means, for any Person or any Property for any period, the sum of
(a) Net Income, plus (b) depreciation and amortization expense, plus
(c) Interest Expense, plus (d) income taxes deducted from Net Income in
accordance with GAAP, plus (e) extraordinary losses (and any unusual losses
arising in or outside the ordinary course of business of such Person not
included in extraordinary losses) determined in accordance with GAAP that have
been reflected in the determination of Net Income, minus (f) extraordinary gains
(and any unusual gains arising in or outside the ordinary course of business of
such Person not included in extraordinary gains) determined in accordance with
GAAP that have been reflected in the determination of Net Income.
     “EBITDA Adjustments” means, for any Property for any period,
(a) appropriate accruals for items such as taxes, insurance, or other expenses
determined by Borrower (subject to the reasonable approval of Administrative
Agent), (b) a management fee equal to the greater of actual fees incurred or two
percent (2%) of in place actual rents, and (c) a reserve of $0.25 per square
foot per year for office Properties and $0.15 per square foot for industrial
Properties, all as determined in accordance with accounting principles
reasonably acceptable to Administrative Agent, consistently applied.
     “EBITDA Value” means, for any Property as of any determination date,
(a) Adjusted Property EBITDA for such Property, divided by (b) eight and
one-half percent (8.5%). In no event shall the EBITDA Value for any Property be
less than zero.
     “Eligible Assignee” is defined in Section 13.11(g).
     “Employee Plan” means an employee pension benefit plan covered by Title IV
of ERISA and established or maintained by any Company.
     “Environmental Law” means any and all Governmental Requirements pertaining
to health or the environment in effect in any and all jurisdictions in which any
Company is conducting or at any time has conducted business, or where any
property of any Company is located, including, without limitation, the Oil
Pollution Act of 1990, as amended, (“OPA”), the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980,
as amended, (“CERCLA”), the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, (“RCRA”), the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements. The term “oil” has the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA, and the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA; provided,
however, that (i) in the event either OPA, CERCLA or RCRA is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment, and (ii) to the extent
the Governmental Requirements of the state in which any property of any Company
is located establish a meaning for “oil,” “hazardous substance,” “release,”
“solid waste” or “disposal” which is broader than that specified in either OPA,
CERCLA or RCRA, such broader meaning shall apply.

7

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     “Equity Issuance” means the issuance or sale by any Company, without
duplication, of any Stock, or options, warrants, or other rights to subscribe
for or otherwise acquire Stock, of such Company, other than the issuance by
Borrower of Stock in Borrower to sellers of properties or non-cash assets as a
partial payment of the purchase price of such assets.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.
     “Eurodollar Rate” means, with respect to a Eurodollar Borrowing for the
relevant Interest Period, the rate appearing on Page 3750 of the Dow Jones
Market Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
as of 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, if no such rate is available to Administrative Agent, the applicable
Eurodollar Base Rate for the relevant Interest Period shall instead be the rate
reasonably determined by Administrative Agent to be the rate at which JPMorgan
Chase Bank, N.A. or one of its Affiliate banks offers to place deposits in U.S.
dollars with first class banks in the interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, in the approximate amount of JPMorgan Chase Bank, N.A.’s
relevant Eurodollar Borrowing and having a maturity equal to such Interest
Period. The Eurodollar Rate will be increased by the amount of any Reserve
Requirements as set forth in Section 3.15(a).
     “Eurodollar Borrowing” means a Borrowing bearing interest at the sum of the
Eurodollar Rate plus the Applicable Margin.
     “Excluded Companies” means, as of any date of determination, any
Consolidated Affiliate or Unconsolidated Affiliate of PPT whose (a) individual
contribution to the calculation of Total Assets as of such determination date
constitutes less than fifteen percent (15%) of Total Assets, and (b) aggregate
contributions to the calculation of Total Assets as of such determination date
constitute less than twenty percent (20%) of Total Assets.
     “Extended Termination Date” means July 26, 2009.
     “Federal Funds Rate” means, on any day, the annual rate (rounded upwards,
if necessary, to the nearest 0.01%) determined by Administrative Agent (which
determination is conclusive and binding, absent manifest error) to be equal to
the weighted average of the rates on overnight federal funds transactions with
member banks of the Federal Reserve System arranged by federal funds brokers as
published by the Federal Reserve Bank of New York on the next successive
Business Day; provided, however, that (a) if such determination date is not a
Business Day, then the Federal Funds Rate for such day shall be the rate for
such transactions on the next preceding Business Day as published on the next
successive Business Day, or (b) if those rates are not published for any
Business Day, then the Federal Funds Rate shall be the average of the quotations
at approximately 10:00 a.m. on such Business Day received by Administrative
Agent from three (3) federal funds brokers of recognized standing selected by
Administrative Agent in its sole discretion.
     “Financeable Ground Lease” means, a ground lease satisfactory to Agents in
their reasonable discretion, which must provide protections for a potential
leasehold mortgagee (“Mortgagee”) which include, among other things (a) a
remaining term, including any optional extension terms exercisable unilaterally
by the tenant, of no less than twenty-five (25) years from the Closing Date,
(b) that the ground lease will not be terminated until the Mortgagee has
received notice of a default, has had a reasonable

8

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



opportunity to cure or complete foreclosure, and has failed to do so,
(c) provision for a new lease on the same terms to the Mortgagee as tenant if
the ground lease is terminated for any reason or other protective provisions
acceptable to Administrative Agent, (d) non-merger of the fee and leasehold
estates, (e) transferability of the tenant’s interest under the ground lease
without any requirement for consent of the ground lessor unless based on
reasonable objective criteria as to the creditworthiness or line of business of
the transferee or delivery of customary assignment and assumption agreements
from the transferor and transferee, and (f) that insurance proceeds and
condemnation awards (from the fee interest as well as the leasehold interest)
will be applied pursuant to the terms of the applicable leasehold mortgage.
     “Financial Statements” of a Person means balance sheets, and statements of
earnings, shareholders’ equity, and cash flow prepared (a) according to GAAP,
(b) except as stated in Section 1.4, in comparative form to prior year-end
figures or corresponding periods of the preceding fiscal year, as applicable,
and (c) on a consolidated basis if that Person had any Consolidated Affiliates
during the applicable period.
     “Fixed Charges” means, for the Companies on a Consolidated Basis for any
period, the sum of (a) Debt Service during such period, and (b) all
Distributions paid or payable during such period in respect of any preferred
Stock of the Companies, but excluding any Consolidated Affiliates Share of an
Unconsolidated Affiliate’s Distributions in respect of preferred Stock paid to a
Consolidated Affiliate.
     “Foreign Lender” means any Lender that is organized under the Governmental
Requirements of any jurisdiction other than the United States of America or any
State thereof.
     “Fund” is defined in Section 13.11(g).
     “Funding Loss” means, without duplication, any loss, expense, or costs
incurred by any Lender (including any loss, expense, or cost incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to make or maintain any portion of any Borrowing as a Eurodollar
Borrowing) when (a) Borrower fails or refuses (for any reason other than any
Lender’s failure to comply with this Agreement) to take any Borrowing that it
has requested under this Agreement, (b) Borrower prepays or pays any Borrowing
or converts any Borrowing to a Borrowing of another Type, in each case, before
the last day of the applicable Interest Period, as the case may be, (c) Borrower
fails or refuses to prepay a Eurodollar Borrowing on the date specified in any
notice of prepayment, (d) Borrower fails or refuses to continue a Eurodollar
Borrowing on the date specified in a Borrowing Request, or (e) Borrower fails or
refuses to convert a Base Rate Borrowing to a Eurodollar Borrowing on the date
specified in a Borrowing Request.
     “Funds from Operations” means, for any Person for any period, without
duplication, (a) such Person’s, and such Person’s Share of its Unconsolidated
Affiliates Net Income plus depreciation and amortization expense (exclusive of
amortization of financing costs), all as determined in accordance with GAAP,
minus (b) the Share of any such amounts attributable to the holders of Stock of
any Consolidated Affiliates of such Person that are not a Company (calculated in
accordance with clause (a) preceding); provided that there shall not be included
in such calculation (i) any proceeds of any insurance policy other than rental
or business interruption insurance received by such Person, (ii) any gain or
loss which is classified as “extraordinary” in accordance with GAAP, or
(iii) any capital gains and losses and taxes on capital gains. Funds from
Operations shall not be reduced by any Distribution in respect of any preferred
Stock of such Person. Notwithstanding the foregoing, non-cash charges for asset
impairment and losses from debt extinguishment required under GAAP shall not be
deducted from Net Income in determining Funds from Operations.

9

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board that are applicable on the date of this
Agreement, subject to changes permitted by Section 1.4.
     “Governmental Authority” means any (a) local, state, or federal judicial,
executive, or legislative instrumentality, (b) private arbitration board or
panel acting through binding arbitration or mediation, or (c) central bank.
     “Governmental Requirement” means all applicable statutes, laws, treaties,
ordinances, rules, regulations, orders, writs, injunctions, decrees, judgments,
opinions, and interpretations of any Governmental Authority.
     “Guaranties” means the PPT Guaranty and the Subsidiary Guaranty, and
“Guaranty” means any one of the Guaranties.
     “Guarantors” means PPT and Subsidiary Guarantors, and “Guarantor” means any
one of the Guarantors.
     “Hazardous Substance” means any substance (a) the presence of which
requires removal, remediation, or investigation under any Environmental Law, or
(b) that is defined or classified as a hazardous waste, hazardous material,
pollutant, contaminant, or toxic or hazardous substance under any Environmental
Law.
     “Increasing Lender” is defined in Section 2.5.
     “Indebtedness” means, for any Person, all Liabilities of such Person,
excluding (a) accounts payable and accrued expenses in each case incurred in the
ordinary course of business and the payment of which is not past-due (unless
payment is being contested in good faith by appropriate proceedings diligently
conducted and for which reserves in accordance with GAAP or otherwise reasonably
acceptable to Administrative Agent have been provided), and (b) Liabilities in
which such Person maintains restricted cash deposits that are not included in
Total Assets to satisfy payment thereof, but only to the extent of such cash
deposits.
     “Index Ratio” means the financial covenant set forth in Section 9.2.
     “Initial Termination Date” means July 26, 2008.
     “Interest Expense” means, for any Person for any period, all of such
Person’s paid, accrued, or amortized interest expense (net of any amounts
received by such Person in respect of any Interest Rate Agreements, but
including any amounts paid or amortized during such period in respect of any
Interest Rate Agreements) on such Person’s Indebtedness (whether direct,
indirect, or contingent, and including interest on all convertible
Indebtedness), other than interest capitalized on the balance sheet of such
Person in accordance with GAAP.
     “Interest Period” has the meaning set forth in Section 3.9.
     “Interest Rate Agreement” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, or other similar agreement
or arrangement designed to protect any Company against fluctuations in interest
rates.

10

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     “Investment Grade Rating” means that (a) both (i) the Moody’s Rating equals
Baa3 or better and (ii) the S & P Rating equals BBB- or better, or (b)
(i) either (A) the Moody’s Rating equals Baa3 or better or (B) the S & P Rating
equals BBB- or better, and (ii) the Third Agency Rating is BBB- (or its
equivalent) or better.
     “Investments in Joint Ventures” means the Companies’ investments in the
Stock of, or loans and advances to, partnerships, joint ventures, and similar
entities that are not Consolidated Affiliates. Investments in Joint Ventures, as
of any date, shall be calculated as the lesser of the Companies’ Share of
(a) the Approved Costs of each Property owned by an Unconsolidated Affiliate,
and (b) the sum of (i) the book value of such Property on the financial
statements of such Unconsolidated Affiliate determined in accordance with GAAP
plus (ii) accumulated depreciation with respect to such Property determined in
accordance with GAAP.
     “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.7(i). The Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Commitment Percentage of the total LC Exposure at such time.
     “Lenders” is defined in the preamble.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “Liabilities” means (without duplication), for any Person, (a) any
indebtedness, liabilities, or obligations required by GAAP to be classified upon
such Person’s balance sheet as liabilities, (b) any liabilities secured (or for
which the holder of the Liability has an existing Right, contingent or
otherwise, to be so secured) by any Lien existing on property owned or acquired
by that Person, (c) any obligations that have been (or under GAAP should be)
capitalized for financial reporting purposes, including all Capital Leases,
(d) mandatory net obligations to purchase or repurchase such Person’s Stock as
calculated by Borrower in a manner reasonably acceptable to Administrative
Agent, (e) Unfunded Liabilities, and (f) such Person’s Share of any Liabilities
of Unconsolidated Affiliates, and “Liability” means any of the Liabilities;
provided however, that Liabilities shall exclude (x) the net “mark-to-market”
obligations of such Person under any Interest Rate Agreement and (y) any
perpetual and/or preferred Stock of such Person classified upon such Person’s
balance sheet as a liability in accordance with GAAP, provided that such
perpetual and/or preferred Stock was not classified upon such Person’s balance
sheet as a liability in accordance with GAAP when originally issued by such
Person.
     “Lien” means any lien, mortgage, security interest, pledge, assignment,
charge, title retention agreement, or encumbrance of any kind and any other
substantially similar arrangement for a creditor’s claim to be satisfied from
assets or proceeds prior to the claims of other creditors or the owners.
     “Litigation” means any action by or before any Governmental Authority.

11

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     “Loan Documents” means (a) this Agreement, certificates, and reports
delivered under this Agreement, and exhibits and schedules to this Agreement,
(b) the Notes, (c) the Guaranties, (d) any Interest Rate Agreements with any
Lender specifically relating to the Obligation, (e) each Letter of Credit,
(f) all other agreements, documents, and instruments executed by Obligors in
favor of any of the Credit Parties (or any Agent on behalf of the Credit
Parties) ever delivered in connection with or under this Agreement, and (g) all
renewals, extensions, and restatements of, and amendments and supplements to,
any of the foregoing.
     “Material Adverse Event” means any circumstance or event that, individually
or collectively with other circumstances or events, reasonably is expected to
result in any (a) material impairment of the ability of the Obligors (including
Borrower and PPT), taken as a whole, Borrower, or PPT to perform any of their
respective payment or other obligations under any Loan Document, (b) material
impairment of the ability of any Credit Party to enforce (i) any of the
obligations of any Obligor under this Agreement or the other Loan Documents, or
(ii) any of their respective Rights under the Loan Documents, or (c) material
and adverse effect on the financial condition of the Companies (including
Borrower and PPT), taken as a whole, Borrower, or PPT.
     “Maximum Amount” and “Maximum Rate” respectively mean, for an Agent or a
Lender, the maximum non-usurious amount and the maximum non-usurious rate of
interest that, under applicable Governmental Requirement, such Agent or Lender
is permitted to contract for, charge, take, reserve, or receive on the
Obligation.
     “Money Market Rate” means, as to any Swing Line Loan made by Administrative
Agent pursuant to Section 2.2, a rate per annum that shall be determined by
agreement between Borrower and Administrative Agent (but in no event to exceed
the Eurodollar Rate plus the Applicable Margin).
     “Moody’s” means Moody’s Investors Service, Inc., or, if Moody’s no longer
publishes ratings, another ratings agency acceptable to Agents.
     “Moody’s Rating” means the most recently-announced rating from time to time
of Moody’s assigned to the Obligation or any other class of long-term senior,
unsecured debt securities issued by PPT or Borrower, as to which no letter of
credit, guaranty, or third-party credit support is in place, regardless of
whether all or any part of such debt securities have been issued at the time
such rating was issued.
     “Multi-employer Plan” means a multi-employer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code to which
Borrower or any of its Consolidated Affiliates (or any Person that, for purposes
of Title IV of ERISA, is a member of Borrower’s controlled group or is under
common control with Borrower within the meaning of Section 414 of the Code) is
making, or has made, or is accruing, or has accrued, an obligation to make
contributions.
     “Net Income” means, for any Person or any Property for any period, the net
earnings (or loss) after taxes of such Person or such Property, as the case may
be, determined in accordance with GAAP.
     “Net Proceeds” means, with respect to any Equity Issuance by any Company,
the amount of cash received by such Company in connection with such transaction
after deducting therefrom the aggregate, without duplication, of the following
amounts to the extent properly attributable to such transaction: (a) brokerage
commissions, attorneys’ fees, finder’s fees, financial advisory fees, accounting
fees, underwriting fees, investment banking fees, and other similar commissions
and fees (and expenses and disbursements of any of the foregoing), in each case,
to the extent paid or payable by such Company; (b) printing and related expenses
and filing, recording, or registration fees or charges or similar fees or

12

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



charges paid by such Company; and (c) taxes paid or payable by such Company to
any Governmental Authority as a result of such transaction.
     “Non-Recourse Debt” means, for any Person, any Indebtedness of such Person
in which the holder of such Indebtedness may not look to such Person personally
for repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions.
     “Notes” means one of the promissory notes substantially in the form of
Exhibit D-1, and “Note” means any one of the Notes.
     “Obligation” means all present and future indebtedness and obligations, and
all renewals, increases, and extensions thereof, or any part thereof, now or
hereafter owed to any Credit Party by Borrower under any Loan Document, together
with all interest accruing thereon, fees, costs and expenses (including all
reasonable attorneys’ fees and expenses incurred in the enforcement or
collection thereof) payable under the Loan Documents or in connection with the
protection of Rights under the Loan Documents.
     “Obligors” means Borrower and Guarantors, and “Obligor” means any one of
the Obligors.
     “Occupancy Rate” means, for any Property, the percentage of the rentable
area of such Property leased pursuant to bona fide tenant leases, licenses, or
other agreements requiring current rent or other similar payments (unless the
tenant is in a free rent period offered as an inducement to enter into such bona
fide tenant lease on customary terms, not to exceed twelve (12) months).
     “Participant” is defined in Section 13.11(d).
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereof, established under ERISA.
     “Permitted Distributions” means, for (a) Borrower for any fiscal year of
Borrower, an amount of Distributions not to exceed ninety-five percent (95%) of
Borrower’s Funds from Operations for such fiscal year, and (b) PPT for any
fiscal year of PPT, an amount of Distributions not to exceed ninety-five percent
(95%) of PPT’s Funds from Operations for such fiscal year.
     “Permitted Liens” means:
     (a) Liens granted to Administrative Agent, for the ratable benefit of the
Credit Parties, to secure the Obligation;
     (b) pledges or deposits made to secure payment of worker’s compensation (or
to participate in any fund in connection with worker’s compensation insurance),
unemployment insurance, pensions, or social security programs;
     (c) encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real property, provided that such items do not
materially impair the use of such property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use;
     (d) Liens imposed by mandatory provisions of any Governmental Requirement
such as for materialmen’s, mechanic’s, warehousemen’s, and other like Liens
arising in the ordinary course of business, securing payment of any Liability
whose payment is not yet due or that is being contested in

13

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



good faith by appropriate proceedings diligently conducted, and for which
reserves in accordance with GAAP or other security (and otherwise reasonably
acceptable to Administrative Agent) have been provided;
     (e) Liens for taxes, assessments, and governmental charges or assessments
that are not yet due and payable or that are being contested in good faith by
appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or other security (and otherwise reasonably acceptable to
Administrative Agent) have been provided;
     (f) Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or other security (and
otherwise reasonably acceptable to Administrative Agent) have been provided; and
     (g) Liens in a Property securing Indebtedness for which cash or Cash
Equivalents in an amount sufficient to pay all principal and interest of such
Indebtedness have been deposited with a title company or other escrow agent and
in which the owner of such Property is insured by title insurance acceptable to
each Agent.
     “Person means any individual, entity, or Governmental Authority.
     “Potential Default” means the occurrence of any event or the existence of
any circumstance that could, upon notice or lapse of time or both, become a
Default.
     “PPT” means Prentiss Properties Trust, a Maryland real estate investment
trust.
     “PPT Guaranty” means the Unconditional Guaranty of Payment dated of even
date herewith, executed by PPT in favor of the Credit Parties, and substantially
in the form of Exhibit C-1.
     “Principal Debt” means, for a Lender and at any time, the unpaid principal
balance of all outstanding Borrowings from such Lender hereunder.
     “Properties” means all real estate properties owned by any Company or any
Unconsolidated Affiliate, and “Property” means any one of the Properties.
     “Pro Rata” and “Pro Rata Share” means, when determined for any Lender, the
proportion (stated as a percentage) that such Lender’s Commitment bears to the
Total Commitment, or, if the Total Commitments shall have been terminated, then
the proportion (stated as a percentage) that the sum of the Principal Debt owed
to such Lender bears to the Total Principal Debt owed to all Lenders.
     “Recourse Debt” means, for any Person, Indebtedness of such Person that is
not Non-Recourse Debt; provided that (a) Recourse Debt of the Companies shall
include any Indebtedness guaranteed (other than Customary Recourse Exceptions)
by PPT or Borrower, and (b) Recourse Debt of the Companies, as of any date,
shall not include Indebtedness of any Excluded Companies so long as no Obligor
is obligated (as guarantor or otherwise other than for Customary Recourse
Exceptions) on such Indebtedness. To the extent that any Person has partial
recourse obligations with respect to any Indebtedness, then only that portion of
such Indebtedness that is not Non-Recourse Debt shall be considered to be
Recourse Debt (e.g., if any such Person is personally liable for only
$25,000,000 of Indebtedness equal to $100,000,000, then only $25,000,000 of such
Indebtedness shall be Recourse Debt).

14

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     “Redemption” means, with respect to any Stock issued by a Person, the
retirement, redemption, purchase, or other acquisition for value of such Stock
by such Person.
     “Register” is defined in Section 13.11(c).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “REIT” means a “real estate investment trust” for purposes of the Code.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Representatives” means representatives, officers, directors, employees,
attorneys, and agents.
     “Required Lenders” means, as of any date, any combination of Lenders (other
than Defaulting Lenders) who collectively hold sixty-six and two-thirds percent
(66-2/3%) or more of the Total Commitment (excluding the Commitments of
Defaulting Lenders), or if the Total Commitment shall have been terminated, then
of the Total Principal Debt (other than the Principal Debt of Defaulting
Lenders) plus the LC Exposure.
     “Reserve Requirement” means, with respect to any Eurodollar Borrowing for
the relevant Interest Period, the actual aggregate reserve requirements
(including all basic, supplemental, emergency, special, marginal, and other
reserves required by applicable Governmental Requirement including, without
limitation, Regulation D) applicable to a member bank of the Federal Reserve
System for eurocurrency fundings or liabilities.
     “Responsible Officer” means, for any Person, any chairman, president, chief
executive officer, chief financial officer, controller, secretary, treasurer,
executive vice president, or senior vice president of such Person.
     “Rights” means rights, remedies, powers, privileges, and benefits.
     “Secured Debt” means, for any Person, Indebtedness of such Person secured
by Liens (other than Permitted Liens) in any of such Person’s Properties or
other assets.
     “Share” means, for any Person, such Person’s share of the assets,
liabilities, revenues, income, losses, or expenses of a Consolidated Affiliate
or an Unconsolidated Affiliate, as applicable, of such Person, based upon such
Person’s percentage ownership of Stock of such Consolidated Affiliate or
Unconsolidated Affiliate.
     “Solvent” means, as to a Person, that (a) the aggregate fair market value
of its assets exceeds its Liabilities, (b) such Person is able to pay and is
paying its Liabilities as they mature, and (c) it does not have unreasonably
small capital to conduct its businesses.
     “S & P” means Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., a New York corporation, or if S & P no longer publishes ratings, then
another ratings agency acceptable to Agents.
     “S & P Rating” means the most recently-announced rating from time to time
of S & P assigned to the Obligation or any other class of long-term senior,
unsecured debt securities issued by PPT or

15

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



Borrower, as to which no letter of credit, guaranty, or third-party credit
support is in place, regardless of whether all or any part of such debt
securities have been issued at the time such rating was issued.
     “Special Dividends” means the net cash proceeds (net of related debt
payments) from the sale of assets, to the extent that such cash proceeds are not
otherwise included in the definition of Funds from Operations.
     “Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, or other ownership interests (regardless of how
designated) of or in a corporation, partnership, limited liability company,
trust, or other entity, whether voting or nonvoting, including common stock,
preferred stock, or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended).
     “Subsidiary Guarantors” means, as of any date, all Consolidated Affiliates
that have executed the Subsidiary Guaranty, and “Subsidiary Guarantor” means any
one of the Subsidiary Guarantors.
     “Subsidiary Guaranties” means each Unconditional Guaranty of Payment
substantially in the form of Exhibit C-2, executed by a Subsidiary Guarantor in
favor of the Credit Parties, and “Subsidiary Guaranty” means any one of the
Subsidiary Guaranties.
     “Subsequent Lender” is defined in Section 2.5.
     “Swing Line Interest Period” is defined in Section 3.9.
     “Swing Line Loan” means a Borrowing made pursuant to Section 2.2.
     “Swing Line Note” means that certain promissory note executed by Borrower
and payable to the order of JPMorgan Chase Bank, N.A. in the original principal
amount of $50,000,000.00 substantially in the form of Exhibit D-2, and all
renewals, extensions, modifications, rearrangements, and replacements thereof
and any and all substitutions therefor.
     “Swing Line Rate” means, with respect to any Swing Line Loan (a) having a
Swing Line Interest Period of less than seven (7) days, the Money Market Rate,
(b) having a Swing Line Interest Period of seven (7) days or more, at Borrower’s
option, (i) the Eurodollar Rate plus the Applicable Margin, or (ii) the Money
Market Rate.
     “Swing Line Subfacility” means the subfacility under the Total Commitment
as described in, and subject to the limitations of, Section 2.2.
     “Syndication Agent” is defined in the preamble.
     “Tangible Net Worth” means, as of any date, (a) Total Assets, minus (b) all
Liabilities (other than accounts payable and accrued expenses that are not
Indebtedness and that are incurred in the ordinary course of business not
exceeding five percent (5%) of Total Assets as of such date) of the Companies,
on a Consolidated Basis, as of such date.
     “Taxes” means, for any Person, taxes, assessments, or other governmental
charges or levies imposed upon it, its income, or any of its properties,
franchises, or assets.
     “Termination Date” means the earlier of (a) (i) the Initial Termination
Date if not extended pursuant to the terms of Section 2.6, or (ii) the Extended
Termination Date, if the Initial Termination Date

16

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



is extended pursuant to the terms of Section 2.6, and (b) the effective date
that Lenders’ commitments to lend hereunder are otherwise canceled or terminated
in accordance with this Agreement.
     “Third Agency” means Fitch, Inc. or any other nationally recognized rating
agency other than Moody’s or S & P, as approved by Administrative Agent in its
reasonable discretion.
     “Third Agency Rating” means the most recently-announced rating from time to
time of a Third Agency assigned to the Obligation or any other class of
long-term senior, unsecured debt securities issued by PPT or Borrower, as to
which no letter of credit, guaranty, or third-party credit support is in place,
regardless of whether all or any part of such debt securities have been issued
at the time such rating was issued.
     “Total Assets” means, as of any determination date, the sum of the
Companies’ Share of the following (without duplication):
     (a) the EBITDA Value of each Property owned by a Company for, and in which
construction was completed and a certificate of occupancy was issued, more than
twelve (12) months as of such determination date, provided, however, that for
any such Property that has an Occupancy Rate of less than eighty-five percent
(85%), then commencing with the first quarter that the Occupancy Rate is less
than eighty-five percent (85%) for any month during such quarter, for that
quarter and for the next five (5) calendar quarters thereafter, Borrower may use
the higher of EBITDA Value or Approved Costs; plus
     (b) the Approved Costs of each Property not included in any other clause of
this definition; plus
     (c) the lesser of (i) $40,000,000, and (ii) the product of (A) seven (7),
and (B) EBITDA for the four (4) fiscal quarters ending on such determination
date in respect of management contracts between a Company and a third party
(other than another Company), provided, however, if a management contract is
with an Unconsolidated Affiliate or a Company, as owner, the EBITDA related to
any such management contract will only include the unrelated party’s share of
such EBITDA; plus
     (d) the sum of (without duplication) the Approved Costs of each Property
owned by an Unconsolidated Affiliate (other than Broadmoor) as of such
determination date, provided, that if the interest in the Unconsolidated
Affiliate is an interest retained or granted as part of the sales price of a
Property, then the value will be Borrower’s share of the net sales price of such
Property; plus
     (e) the Companies’ cash and Cash Equivalents, in each case that are not
subject to any Lien; plus
     (f) the lesser of (i) the sum of the Approved Costs of each Property
consisting of raw land, and (ii) five percent (5.0%) of Total Assets as of such
date after giving effect to such land; plus
     (g) the Applicable Amount of each Contract Property to the extent that the
calculation of Liabilities or Indebtedness includes any Unfunded Liabilities
with respect to such Contract Property; plus
     (h) the Applicable Amount of each Development Property to the extent that
the calculation of Liabilities or Indebtedness includes any Unfunded Liabilities
with respect to such Development Property.
     No Property can have a value, calculated as provided above, of less than
$0.00.

17

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     “Total Commitment” means, at any time, the sum of the Commitments of all
Lenders, not to exceed $400,000,000.00.
     “Total Principal Debt” means, at any time, the sum of the Principal Debt of
all Lenders.
     “Trust Preferred Securities” means collectively (i) the 25,000 Floating
Rate Preferred Securities of Prentiss Properties Capital Trust II, a Delaware
statutory trust, having a stated liquidation amount of $1,000 per security,
bearing a variable rate, reset quarterly, equal to LIBOR plus 1.25%, issued on
May 26, 2005 and redeemable by Prentiss Properties Acquisition Partners, L.P.,
at its option, any time after June 30, 2010, (ii) the 774 Common Securities of
Prentiss Properties Capital Trust II, having a stated liquidation amount of
$1,000 per security, issued to Prentiss Properties Limited, Inc. on May 26,
2005, (iii) the 51,250 Floating Rate Preferred Securities of Prentiss Properties
Capital Trust I, a Delaware statutory trust, having a stated liquidation amount
of $1,000 per security, bearing a variable rate, reset quarterly, equal to LIBOR
plus 1.25%, issued on March 15, 2005 and redeemable by Prentiss Properties
Acquisition Partners, L.P., at its option, any time after March 30, 2010, and
(iv) the 1,586 Common Securities of Prentiss Properties Capital Trust I, having
a stated liquidation amount of $1,000 per security, issued to Prentiss
Properties Limited, Inc. on March 15, 2005, and similar issuances approved by
Administrative Agent, provided that Administrative Agent shall be deemed to have
approved similar issuances with subordination and prepayment provisions of the
types contained in prior Trust Preferred Securities.
     “Type” means any type of Borrowing determined with respect to the
applicable interest option.
     “Unconsolidated Affiliate” means any Person in whom Borrower or PPT holds a
voting equity or ownership interest and whose financial results would not be
consolidated under GAAP with the financial results of Borrower or PPT on the
consolidated financial statements of Borrower or PPT.
     “Unencumbered Properties” means, as of any date, all Properties in which
any Company owns fee simple title or leasehold interests under a Financeable
Ground Lease, in each case (a) free and clear of any Liens or claims (including
restrictions on transferability or assignability) of any kind (including any
such Lien, claim or restriction imposed by the organizational documents of such
Company, but excluding Permitted Liens), (b) is not subject to any agreement
(including (i) any agreement governing Indebtedness incurred in order to finance
or refinance the acquisition of such asset, and (ii) if applicable, the
organizational documents of such Company) which prohibits or limits the ability
of such Company to create, incur, assume or suffer to exist any Lien upon any
assets, unless all requisite consents have been obtained, and (c) is not subject
to any agreement (including any agreement governing Indebtedness incurred in
order to finance or refinance the acquisition of such asset) which entitles any
Person to the benefit of any Lien (but excluding Permitted Liens), or would
entitle any Person to the benefit of any Lien (but excluding Permitted Liens),
and “Unencumbered Property” means any one of the Unencumbered Properties.
Unencumbered Properties include Properties owned by Subsidiary Guarantors that
have executed guaranties permitted by the last two sentences of Section 4.4.
     “Unencumbered Property Report” means a report in substantially the form of
Schedule 4.1 certified by a Responsible Officer of Borrower, setting forth in
reasonable detail the total square footage, Occupancy Rate, Approved Costs,
EBITDA, EBITDA Adjustments, and Adjusted Property EBITDA for the Unencumbered
Properties (individually and in the aggregate).
     “Unfunded Liabilities” means, for any Person, (a) if evidenced by a Binding
Agreement, then all obligations to purchase a Contract Property or Development
Property (the amount of such Unfunded Liabilities being equal to the Applicable
Amount with respect to such Contract Property or Development Property), and
(b) any guaranties, endorsements, and other contingent obligations (including
any

18

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



obligations as general partner) with respect to the principal of the Liabilities
of others (including any Unconsolidated Affiliates of such Person) for which
such Person has personal liability.
     “Unsecured Debt” means, for any Person, Indebtedness of such Person that is
not Secured Debt.
     “Unused Commitment” means, at any time, (a) the Total Commitment minus
(b) the Commitment Usage.
     1.2 Time References. Unless otherwise specified in the Loan Documents
(a) time references are to time in Houston, Texas, and (b) in calculating a
period from one date to another, the word “from” means “from and including” and
the word “to” or “until” means “to but excluding.”
     1.3 Other References. Unless otherwise specified in the Loan Documents
(a) where appropriate, the singular includes the plural and vice versa, and
words of any gender include each other gender, (b) headings and caption
references may not be construed in interpreting provisions, (c) monetary
references are to currency of the United States of America, (d) section,
paragraph, annex, schedule, exhibit, and similar references are to the
particular Loan Document in which they are used, (e) references to “telecopy,”
“facsimile,” “fax,” or similar terms are to facsimile or telecopy transmissions,
(f) references to “including” mean including without limiting the generality of
any description preceding that word, (g) the rule of construction that
references to general items that follow references to specific items are limited
to the same type or character of those specific items is not applicable in the
Loan Documents, (h) references to any Person include that Person’s heirs,
personal representatives, successors, trustees, receivers, and permitted
assigns, (i) references to any Governmental Requirement include every amendment
or supplement to it, rule and regulation adopted under it, and successor or
replacement for it, and (j) references to any Loan Document or other document
include every renewal and extension of it, amendment and supplement to it, and
replacement or substitution for it.
     1.4 Accounting Principles. Under the Loan Documents, unless otherwise
stated, (a) GAAP determines all accounting and financial terms and compliance
with financial covenants, (b) GAAP in effect on the date of this Agreement
determines compliance with financial covenants, (c) otherwise, all accounting
principles applied in a current period must be comparable in all material
respects to those applied during the preceding comparable period, and (d) all
accounting and financial terms and compliance with financial covenants must be
for the Companies, on a consolidated basis, as applicable. If there is a change
in GAAP after the date hereof, then each Compliance Certificate shall include
calculations setting forth the adjustments from the relevant financial items as
shown in the Current Financials, based on the then-current GAAP, to the
corresponding financial items based on GAAP as used in the Current Financials
delivered to Administrative Agent and Lenders on or prior to the date hereof, so
as to demonstrate how such financial covenant compliance was derived from the
Current Financials.
SECTION 2
COMMITMENT
     2.1 Revolving Facility. Subject to the provisions in the Loan Documents,
each Lender severally and not jointly agrees to lend to Borrower one or more
Borrowings hereunder which Borrower may borrow, repay, and reborrow under this
Agreement, subject to the following conditions:
     (a) each Borrowing requested by Borrower hereunder must occur on a Business
Day and no later than the Business Day immediately preceding the Termination
Date;

19

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     (b) each Borrowing requested by Borrower must be in an amount not less than
$1,000,000 (unless such Borrowing is to repay a Swing Line Loan or an LC
Disbursement) or a greater integral multiple of $100,000 or, if less, the Unused
Commitment;
     (c) the Total Principal Debt plus the LC Exposure may not exceed the Total
Commitment; and
     (d) no Lender’s Principal Debt may exceed such Lender’s Commitment.
     2.2 Swing Line Subfacility.
     (a) Subject to the terms and conditions hereof, if necessary to meet
Borrower’s funding deadlines, Administrative Agent agrees to make Swing Line
Loans to Borrower at any time on or prior to the three (3) Business Days prior
to the Termination Date, not to exceed an amount at any one time outstanding
equal to the lesser of (i) $50,000,000.00, and (ii) the Unused Commitment. Swing
Line Loans shall constitute “Borrowings” for all purposes hereunder, except that
Swing Line Loans shall not be considered a utilization of any Lender’s
Commitment (other than of Administrative Agent). Swing Line Loans aggregating
more than $15,000,000.00 may not be outstanding for more than fourteen
(14) consecutive Business Days.
     (b) Each request for a Swing Line Loan shall be in the amount of $500,000
or a greater integral multiple of $500,000. Borrower may request a Swing Line
Loan by submitting a Notice of Borrowing to Administrative Agent. Such Notice of
Borrowing must be received by Administrative Agent no later than 12:00 noon on
the Borrowing Date for such Swing Line Loan; provided that Borrower shall have
provided telephonic notice to Administrative Agent no later than 11:00 a.m. on
the Borrowing Date for such Swing Line Loan. Administrative Agent shall make
such Swing Line Loan available to Borrower in Houston, Texas at 12:00 noon on
such Borrowing Date.
     (c) Upon the occurrence of a Default, Administrative Agent shall, on behalf
of Borrower (which hereby irrevocably directs and authorizes Administrative
Agent to act on its behalf), request a Base Rate Borrowing (unless Borrower has
requested a Eurodollar Borrowing in accordance with the terms of this Agreement)
from Lenders (and each Lender shall fund its Pro Rata Share thereof) in an
amount sufficient to repay the Principal Debt outstanding under such Swing Line
Loan; provided that such Borrowing shall be made notwithstanding Borrower’s
noncompliance with Section 5. The proceeds of such Borrowing shall be
immediately applied to repay such Swing Line Loan. If such Lender does not
promptly make such Borrowing upon Administrative Agent’s demand therefor, and
until such time as such Lender makes the required payment, Administrative Agent
shall be deemed to continue to have outstanding its ratable portion of the
Principal Debt of such Swing Line Loan in the amount of such unpaid obligation.
If, for any reason (including but not limited to the filing of a petition in
bankruptcy with respect to Borrower), a Borrowing may not be (as determined by
Administrative Agent in its sole discretion), or is not, made pursuant to this
Section 2.2(c) to repay any Swing Line Loan as required hereby, then, effective
on the date such Borrowing would otherwise have been made, each Lender
severally, unconditionally, and irrevocably agrees that it shall be deemed to
have purchased an undivided participating interest in such Swing Line Loan (an
“Unrefunded Swing Line Borrowing”) to the extent of such Lender’s Pro Rata Share
thereof. Each Lender shall fund a Borrowing or a participation in the Unrefunded
Swing Line Borrowings no later than the close of business on the date notice of
such funding requirement is given by Administrative Agent if such notice was
given prior to 11:00 a.m. on any Business Day, or if made at any other time, on
the next Business Day following the date of such notice. All such amounts
payable by any Lender under this Section 2.2(c) shall include interest thereon
from the date on which such payment is payable by such Lender to, but not
including, the date such amount is paid

20

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



by such Lender to Administrative Agent, at the Federal Funds Rate. Each payment
by Borrower of all or any part of any Swing Line Loan shall be paid to
Administrative Agent for the benefit of Administrative Agent and those Lenders
who hold funded participations in such Swing Line Loan under this
Section 2.2(c); provided that with respect to any such participation, all
interest on the Principal Debt of such Swing Line Loan to which such
participation relates accruing prior to the date of funding such participation,
shall be payable solely to Administrative Agent for the account of
Administrative Agent (and all Lenders holding funded participations in any
Unrefunded Swing Line Borrowing prior to such date). Any Lender holding a
participation in any Unrefunded Swing Line Borrowing may exercise any and all
Rights of banker’s lien, setoff, or counterclaim with respect to any and all
moneys owing by Borrower to such Lender by reason thereof as fully as if such
Lender had extended such Borrowing directly to Borrower in the amount of such
participation. Whenever, at any time after Administrative Agent has received
from any Lender such Lender’s participating interest in any Swing Line Loan,
Administrative Agent receives any payment on account thereof, Administrative
Agent will promptly distribute to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded); provided, however, that in the event that such payment received by
Administrative Agent is required to be returned, such Lender will return to
Administrative Agent any portion thereof previously distributed by
Administrative Agent to it.
     (d) Unless Administrative Agent knew at the time Administrative Agent
funded a Swing Line Loan that Borrower had not satisfied the conditions in this
Agreement to obtain a Borrowing, each Lender’s obligation to either make a
Borrowing to refund, or to purchase a participation interest in, its Pro Rata
Share of all Swing Line Loans as provided in Section 2.2(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation (i) any set-off, counterclaim, recoupment, defense, or other
right which such Lender or any other Person may have against Administrative
Agent or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Potential Default or Default or the termination of any Lender’s
Commitment, (iii) the occurrence of any Material Adverse Event, (iv) any breach
of this Agreement or any other Loan Document by any Company, any Agent, or any
other Lender, or (v) any other circumstance, happening, or event whatsoever,
whether or not similar to any of the foregoing. Any portion of a Swing Line Loan
which has not been refunded by a Borrowing may be treated by Administrative
Agent as a Borrowing which was not funded by the non-purchasing Lenders as
contemplated in Section 2.2(c) of this Agreement, and as a funding by
Administrative Agent under the Total Commitment in excess of Administrative
Agent’s Commitment. Each Swing Line Loan refunded by a Borrowing shall cease to
be a Swing Line Loan for the purposes of this Agreement but shall be a Borrowing
made under the Total Commitment and each Lender’s Commitment.
     2.3 Borrowing Procedure. The following procedures apply to Borrowings
(other than Swing Line Loans):
     (a) Borrower may request a Borrowing by submitting to Administrative Agent
a Borrowing Request. The Borrowing Request must be received by Administrative
Agent no later than 11:00 a.m. on (i) the third (3rd) Business Day preceding the
Borrowing Date for any Eurodollar Borrowing, or (ii) the Business Day preceding
the Borrowing Date for any Base Rate Borrowing. Administrative Agent shall
promptly notify each Lender of its receipt of any Borrowing Request and its
contents. A Borrowing Request is irrevocable and binding on Borrower.
     (b) By 11:00 a.m. on the applicable Borrowing Date, each Lender shall remit
its Pro Rata Share of each requested Borrowing by wire transfer to
Administrative Agent pursuant to Administrative Agent’s wire transfer
instructions on Schedule 1 (or as otherwise directed by Administrative Agent) in

21

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



funds that are available for immediate use by Administrative Agent. Subject to
receipt of such funds, Administrative Agent shall make such funds available to
Borrower in Houston, Texas at 12:00 noon on such Borrowing Date (unless it has
actual knowledge that any applicable condition precedent has not been satisfied
by Borrower).
     (c) Absent contrary written notice from a Lender, Administrative Agent may
assume that each Lender has made its Pro Rata Share of the requested Borrowing
available to Administrative Agent on the applicable Borrowing Date, and
Administrative Agent may, in reliance upon such assumption (but is not required
to), make available to Borrower a corresponding amount. If a Lender fails to
make its Pro Rata Share of any requested Borrowing available to Administrative
Agent on the applicable Borrowing Date, then Administrative Agent may recover
the applicable amount on demand (i) from such Lender, together with interest at
the Federal Funds Rate for the period commencing on the date the amount was made
available to Borrower by Administrative Agent and ending on (but excluding) the
date Administrative Agent recovers the amount from such Lender, or (ii) if such
Lender fails to pay its amount upon Administrative Agent’s demand, then from
Borrower, together with interest at an annual interest rate equal to the rate
applicable to the requested Borrowing for the period commencing on the Borrowing
Date and ending on (but excluding) the date Administrative Agent recovers the
amount from Borrower. No Lender is responsible for the failure of any other
Lender to make its Pro Rata Share of any Borrowing.
     2.4 Termination. Without premium or penalty, and upon giving at least three
(3) Business Days prior written and irrevocable notice to Administrative Agent,
Borrower may terminate all or part of the unused portion of the Total
Commitment. Each partial termination must be in an amount of not less than
$10,000,000 or a greater integral multiple thereof, and shall be Pro Rata among
all Lenders. Once terminated, the Total Commitment may not be increased or
reinstated.
     2.5 Lenders; Increase in Total Commitment.
     (a) The Lenders on the Closing Date shall be the Lenders set forth on
Schedule 1.
     (b) Prior to January 26, 2008, Administrative Agent may, from time to time,
but no more than three (3) times prior to such date, at the request of Borrower,
increase the Total Commitment by (i) admitting additional Lenders hereunder
(each a “Subsequent Lender”), or (ii) increasing the Commitment of any Lender
(each an “Increasing Lender”), subject to the following conditions:
     (i) Each Subsequent Lender is an Eligible Assignee;
     (ii) Borrower executes (A) a new Note payable to the order of a Subsequent
Lender, or (B) a replacement Note payable to the order of an Increasing Lender;
     (iii) Each Subsequent Lender executes a signature page to this Agreement;
     (iv) After giving effect to the admission of any Subsequent Lender or the
increase in the Commitment of any Increasing Lender, the aggregate of the Total
Commitment does not exceed $500,000,000 unless all Lenders consent in writing;
     (v) Each increase in the Total Commitment shall be in the minimum amount of
$10,000,000 or a greater integral multiple of $1,000,000;
     (vi) No admission of any Subsequent Lender shall increase the Commitment of
any existing Lender without the consent of such Lender;

22

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     (vii) No Lender shall be an Increasing Lender without the written consent
of such Lender;
     (viii) Such increase shall have been approved by Administrative Agent, such
consent not to be unreasonably withheld, conditioned, or delayed; and
     (ix) No Potential Default or Default exists.
     Subject to the conditions precedent set forth above, Administrative Agent
agrees to exercise ordinary and reasonable diligence to complete documentation
to admit a Subsequent Lender or increase the Commitment of an Increasing Lender.
After the admission of any Subsequent Lender or the increase in the Commitment
of any Increasing Lender, Administrative Agent shall promptly provide to each
Lender a new Schedule 1 to this Agreement.
     2.6 Extension of Maturity Date.
     (a) Borrower may request that the Initial Termination Date be extended to
the Extended Termination Date by submitting to Administrative Agent a written
request (an “Extension Request”) not earlier than ninety (90) days prior to, nor
later than thirty (30) days prior to, the Initial Termination Date.
     (b) The Initial Termination Date shall be automatically extended to the
Extended Termination Date if, at the time of Administrative Agent’s receipt of
the Extension Request, (i) no Potential Default or Default exists or would
result from such extension, both at the date of the Extension Request and upon
the Initial Termination Date, and (ii) Borrower shall have paid to
Administrative Agent for the Pro Rata benefit of each Lender an extension fee in
an amount equal to fifteen one hundredths of one percent (0.15%) times such
Lender’s Commitment.
     2.7 Letters of Credit
     (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit in U.S. Dollars for its
own account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time prior to the Termination Date.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment,

23

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $25,000,000.00 and
(ii) the sum of the Total Principal Debt plus the LC Exposure shall not exceed
the Total Commitment.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Termination Date.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Pro Rata Share of each LC Disbursement made
by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m. on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that notwithstanding the
foregoing the Borrower may, subject to the conditions to borrowing set forth
herein, request on the same date that Borrower receives notice of such LC
Disbursement, in accordance with this Agreement that such payment be financed
with a Base Rate Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Borrowing or Swingline Loan.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Pro Rata Share thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Pro Rata Share of the payment then due from the
Borrower, in the same manner as provided in Section 2.3 with respect to Loans
made by such Lender (and Section 2.3 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the

24

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



funding of Base Rate Borrowing or a Swingline Loan as contemplated above) shall
not constitute a Borrowing and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) except as provided below, payment by the
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Borrowings; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then the Default Rate shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that

25

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.19(e). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. If any Default shall occur and be continuing,
on the Business Day that the Borrower receives notice from the Administrative
Agent demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Default with respect to the Borrower described in Section 10.3. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of a Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Defaults have been cured or
waived.
SECTION 3
TERMS OF PAYMENT
     3.1 Notes and Payments.
     (a) The Total Principal Debt (other than under the Swing Line Subfacility)
shall be evidenced by the Notes, which Notes shall be payable to Lenders in the
aggregate stated principal amount of the Total Commitment. The Principal Debt
under the Swing Line Subfacility shall be evidenced by the Swing Line Note.

26

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     (b) Borrower must make each payment and prepayment on the Obligation,
without offset, counterclaim, or deduction, to Administrative Agent’s principal
office in Houston, Texas, in funds that will be available for immediate use by
Administrative Agent by 12:00 noon on the day due. Payments received after such
time shall be deemed received on the next Business Day. Administrative Agent
shall pay to each Lender any payment to which such Lender is entitled on the
same day Administrative Agent receives the funds from Borrower if Administrative
Agent receives the payment or prepayment before 12:00 noon, and otherwise before
12:00 noon on the following Business Day. If and to the extent that
Administrative Agent does not make payments to Lenders when due, then
Administrative Agent shall be obligated to pay to Lenders such unpaid amounts
together with interest at the Federal Funds Rate from the due date until (but
not including) the payment date.
     3.2 Interest and Principal Payments.
     (a) Interest Payments. Accrued interest on each Borrowing is due and
payable on the first (1st) day of each calendar month during the term of this
Agreement, commencing on August 1, 2005, and on the Termination Date.
(b) Principal Payments. The Total Principal Debt (other than under the Swing
Line Subfacility and each unreimbursed LC Disbursement) is due and payable on
the Termination Date. The Principal Debt under the Swing Line Subfacility shall
be due and payable as provided in Section 2.2 and on the Termination
Date.(c) Voluntary Prepayment. Borrower may voluntarily repay or prepay all or
any part of the Total Principal Debt at any time without premium or penalty,
subject to the following conditions:
     (i) Administrative Agent must receive Borrower’s written payment notice by
11:00 a.m. on (A) the Business Day preceding the date of payment of a Eurodollar
Borrowing, and (B) the Business Day preceding the date of payment of a Base Rate
Borrowing, which shall specify the payment date and the Type and amount of the
Borrowing(s) to be paid, and which shall constitute an irrevocable and binding
obligation of Borrower to make a repayment or prepayment on the designated date;
     (ii) each partial repayment or prepayment must be in a minimum amount of at
least $1,000,000 (except for repayments or prepayments of Swing Line Loans) or a
greater integral multiple of $100,000, or, if less, the Total Principal Debt;
and
     (iii) Borrower shall pay any related Funding Loss upon demand.
     3.3 Interest Options. Except as specifically otherwise provided, Borrowings
(other than Swing Line Loans) shall bear interest at an annual rate equal to the
lesser of (a) the Base Rate plus the Applicable Margin, or the Eurodollar Rate
plus the Applicable Margin (in each case as designated or deemed designated by
Borrower and, in the case of Eurodollar Borrowings, for the Interest Period
designated by Borrower), and (b) the Maximum Rate. Except as specifically
otherwise provided, Swing Line Loans shall bear interest at an annual rate equal
to the lesser of (A) the Swing Line Rate, and (B) the Maximum Rate. Each change
in the Base Rate and Maximum Rate is effective, without notice to Borrower or
any other Person, upon the effective date of change.
     3.4 Quotation of Rates. A Representative of Borrower may call
Administrative Agent before delivering a Borrowing Request to receive an
indication of the interest rates then in effect, but the indicated rates do not
bind Administrative Agent or Lenders or affect the interest rate that is
actually in effect when Borrower delivers its Borrowing Request or on the
Borrowing Date.

27

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     3.5 Default Rate. At the option of the Required Lenders at any time while a
Default exists and to the extent permitted by applicable law, all Principal Debt
and unreimbursed LC Disbursements and accrued interest thereon, and fees and
expenses payable hereunder and under the other Loan Documents shall bear
interest at the Default Rate until paid, regardless of whether such payment is
made before or after entry of a judgment.
     3.6 Interest Recapture. If the designated interest rate applicable to any
Borrowing exceeds the Maximum Rate, then the interest rate on that Borrowing is
limited to the Maximum Rate, provided that any subsequent reductions in the
designated rate shall not reduce the interest rate thereon below the Maximum
Rate until the total amount of accrued interest equals the amount of interest
that would have accrued if the designated rate had always been in effect. If at
maturity (stated or by acceleration), or at final payment of the Notes, the
total interest paid or accrued is less than the interest that would have accrued
if the designated rates had always been in effect, then, at that time and to the
extent permitted by applicable law, Borrower shall pay an amount equal to the
difference between (a) the lesser of the amount of interest that would have
accrued if the designated rates had always been in effect and the amount of
interest that would have accrued if the Maximum Rate had always been in effect,
and (b) the amount of interest actually paid or accrued on the Notes.
     3.7 Interest Calculations.
     (a) Interest shall be calculated on the basis of actual number of days
elapsed (including the first day but excluding the last day) but computed as if
each calendar year consisted of (i) 365 or 366 days, as the case may be, for
Base Rate Borrowings, and (ii) 360 days for all other Borrowings (unless the
calculation would result in an interest rate greater than the Maximum Rate, in
which event interest shall be calculated on the basis of a year of 365 or
366 days, as the case may be). All interest rate determinations and calculations
by Administrative Agent are conclusive and binding absent manifest error.
     (b) The provisions of this Agreement relating to calculation of the Base
Rate and the Eurodollar Rate are included only for the purpose of determining
the rate of interest or other amounts to be paid under this Agreement that are
based upon those rates. Each Lender may fund and maintain its funding of all or
any part of each Borrowing as it selects.
     3.8 Maximum Rate. Regardless of any provision contained in any Loan
Document or any document related thereto, it is the intent of the parties to
this Agreement that no Credit Party may contract for, charge, take, reserve,
receive or apply, as interest on all or any part of the Obligation any amount in
excess of the Maximum Rate or the Maximum Amount or receive any unearned
interest in violation of any applicable law, and, if any Credit Party ever does
so, then any excess shall be treated as a partial repayment or prepayment of
principal and any remaining excess shall be refunded to Borrower. In determining
if the interest paid or payable exceeds the Maximum Rate, Borrower, and the
Credit Parties shall, to the maximum extent permitted under applicable law, (a)
treat all Borrowings as but a single extension of credit (and Lenders and
Borrower agree that this is the case and that provision in this Agreement for
multiple Borrowings is for convenience only), (b) characterize any non-principal
payment as an expense, fee or premium rather than as interest, (c) exclude
voluntary repayments or prepayments and their effects, and (d) amortize,
prorate, allocate and spread the total amount of interest throughout the entire
contemplated term of the Obligation so that the interest rate does not exceed
the Maximum Rate. If, however, the Obligation is paid in full before the end of
its full contemplated term, and if the interest received for its actual period
of existence exceeds the Maximum Amount, then Lenders shall refund any excess
(and Lenders may not, to the extent permitted by applicable law, be subject to
any penalties provided by any Governmental Requirements for contracting for,
charging, taking, reserving or receiving

28

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



interest in excess of the Maximum Amount). If the Governmental Requirements of
the State of Texas are applicable for purposes of determining the “Maximum Rate”
or the “Maximum Amount,” then those terms mean the “weekly ceiling” from time to
time in effect under Texas Finance Code § 303, as amended. Borrower agrees that
Chapter 346 of the Texas Finance Code, as amended (which regulates certain
revolving credit loan accounts and revolving tri-party accounts), does not apply
to the Obligation.
     3.9 Interest Periods. When Borrower requests any Eurodollar Borrowing,
Borrower may elect the applicable interest period (each an “Interest Period”),
which may be, at Borrower’s option, seven (7) days or one (1), two (2), three
(3) or six (6) months, subject to the following conditions: (a) the initial
Interest Period for a Eurodollar Borrowing commences on the applicable Borrowing
Date or conversion date, and each subsequent Interest Period applicable to any
Borrowing commences on the day when the next preceding applicable Interest
Period expires; (b) if any Interest Period for a Eurodollar Borrowing begins on
a day for which there exists no numerically corresponding Business Day in the
calendar month at the end of the Interest Period (“Ending Calendar Month”), then
the Interest Period ends on the next succeeding Business Day of the Ending
Calendar Month, unless there is no succeeding Business Day in the Ending
Calendar Month in which case the Interest Period ends on the next preceding
Business Day of the Ending Calendar Month; (c) no Interest Period for any
portion of Principal Debt may extend beyond the scheduled repayment date for
that portion of Principal Debt; (d) there may not be in effect at any one time
more than eight (8) Interest Periods; and (e) only one (1) Interest Period of
less than one (1) month shall be available at any time and only if
Administrative Agent determines that such Interest Period is available from all
Lenders. When Borrower requests any Swing Line Loan, Borrower shall elect
(x) the applicable interest period (each a “Swing Line Interest Period”) which
may be, at Borrower’s option, up to fourteen (14) days, and (y) if such Swing
Line Interest Period is for seven (7) days or more, then the applicable Swing
Line Rate.
     3.10 Conversions and Continuations. Borrower may (a) on the last day of the
applicable Interest Period (or at any other time, subject to payment of any
Funding Loss) convert all or part of a Eurodollar Borrowing to a Base Rate
Borrowing, (b) at any time convert all or part of a Base Rate Borrowing to a
Eurodollar Borrowing, and (c) on the last day of an Interest Period, elect a new
Interest Period for a Eurodollar Borrowing; provided that no conversions to or
elections of new Interest Periods for any Eurodollar Borrowings shall be
permitted while a Default exists unless the Required Lenders otherwise consent
in writing. Any such conversion is subject to the dollar limits and
denominations of Section 2.1 and may be accomplished by delivering a Borrowing
Request to Administrative Agent no later than 11:00 a.m. (i) on the third (3rd)
Business Day before (A) the conversion date for conversion to a Eurodollar
Borrowing, and (B) the last day of the Interest Period, for the election of a
new Interest Period, and (ii) one (1) Business Day before the last day of the
Interest Period for conversion to a Base Rate Borrowing. Administrative Agent
shall notify each Lender of such continuation or conversion. Absent Borrower’s
notice of conversion or election of a new Interest Period, a Eurodollar
Borrowing shall be converted to a Base Rate Borrowing when the applicable
Interest Period expires.
     3.11 Order of Application.
     (a) No Default. If no Default exists, then except as otherwise specifically
provided in the Loan Documents, any payment shall be applied to the Obligation
in the order and manner as Borrower directs.
     (b) Default. If a Default exists, any payment (including proceeds from the
exercise of any Rights) shall be applied in the following order: (i) to all fees
and expenses for which any Credit Party have not been paid or reimbursed in
accordance with the Loan Documents (and if such payment is less than all unpaid
or unreimbursed fees and expenses, then the payment shall be paid against unpaid
and

29

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



unreimbursed fees and expenses in the order of incurrence or due date); (ii) to
accrued interest on the Principal Debt; (iii) to the Principal Debt of any Swing
Line Loans; (iv) to any unreimbursed LC Disbursements; and (v) to the remaining
Obligation in the order and manner as the Required Lenders deem appropriate.
     (c) Pro Rata. Each payment or prepayment shall be distributed to each
Lender in accordance with its Pro Rata Share of such payment or prepayment.
     3.12 Sharing of Payments, Etc. If any Lender obtains any amount (whether
voluntary, involuntary or otherwise) that exceeds the part of that payment that
such Lender is then entitled to receive under the Loan Documents, then such
Lender shall purchase from the other Lenders participations that will cause the
purchasing Lender to share the excess amount ratably with each other Lender. If
all or any portion of any excess amount is subsequently recovered from the
purchasing Lender, then the purchase shall be rescinded and the purchase price
restored to the extent of the recovery. Borrower agrees that any Lender
purchasing a participation from another Lender under this Section may, to the
fullest extent permitted by applicable law, exercise all of its Rights of
payment with respect to that participation as fully as if such Lender were the
direct creditor of Borrower in the amount of that participation.
     3.13 Booking Borrowings. To the extent permitted by applicable law, any
Lender may make, carry or transfer its Borrowings at, to, or for the account of
any of its branch offices or the office of any of its Affiliates. However, no
Affiliate is entitled to receive any greater payment under Section 3.15 than the
transferor Lender would have been entitled to receive with respect to those
Borrowings, and a transfer may not be made if, as a direct result of it,
Section 3.15 or 3.16 would apply to any of the Obligation. If any of the
conditions of Sections 3.15 or 3.16 ever apply to a Lender, then such Lender
shall, to the extent possible, carry or transfer its Borrowings at, to, or for
the account of any of its branch offices or the office or branch of any of its
Affiliates so long as the transfer is consistent with the other provisions of
this Section, does not create any burden or adverse circumstance for such Lender
that would not otherwise exist, and eliminates or ameliorates the conditions of
Sections 3.15 or 3.16 as applicable.
     3.14 Basis Unavailable or Inadequate for the Eurodollar Rate.
     (a) Determination By Administrative Agent. If Administrative Agent
determines that, for any Eurodollar Borrowing, the basis for determining the
applicable rate is not available, then Administrative Agent shall promptly
notify Borrower and Lenders of that determination (which is conclusive and
binding on Borrower absent manifest error), and all Borrowings shall bear
interest at the Base Rate plus the Applicable Margin. Until Administrative Agent
notifies Borrower that such circumstances no longer exist, Lenders’ commitments
under this Agreement to make, or to convert to, Eurodollar Borrowings shall be
suspended.
     (b) Determination by a Lender. If any Lender determines that, for any
Eurodollar Borrowing and for other similar loans made by such Lender to similar
borrowers, the resulting rate does not accurately reflect the cost to such
Lender of making or converting Borrowings at that rate for the applicable
Interest Period, then such Lender shall promptly notify Administrative Agent and
Borrower, and all Borrowings of such Lender shall bear interest at the Base Rate
plus the Applicable Margin. Until Administrative Agent notifies Borrower that
such circumstances no longer exist, such Lender’s commitment under this
Agreement to make, or to convert to, Eurodollar Borrowings shall be suspended.

30

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     3.15 Additional Costs.
     (a) Eurocurrency Reserves. If, after the date hereof, any Lender shall be
required under any Reserve Requirement to maintain reserves, then (i) such
Lender (through Administrative Agent) shall, within sixty (60) days after the
end of any Interest Period with respect to any Eurodollar Borrowing during which
Lender was so required to maintain reserves, deliver to Borrower a certificate
stating (A) that such Lender was required to maintain reserves and as a result
such Lender incurred additional costs in connection with making Eurodollar
Borrowings and (B) in reasonable detail, such Lender’s computations of the
amount of additional interest payable by Borrower, pursuant to the provisions
below, and (ii) Borrower shall, promptly upon receipt of any such certificate,
pay to Administrative Agent, for the account to such Lender, additional interest
on the unpaid principal amount of each Eurodollar Borrowing of such Lender made
to it outstanding during the Interest Period with respect to which the
above-referenced certificate was delivered to Administrative Agent, at a rate
per annum equal to the difference obtained by subtracting (x) the Eurodollar
Rate for such Interest Period from (y) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Reserve Requirement of
such Lender for such Interest Period. The amount of interest payable by Borrower
to any Lender as stated in any certificate delivered to Administrative Agent
pursuant to the provisions of this Section 3.15(a) shall be conclusive and
binding for all purposes, absent manifest error. The provisions of this Section
3.15(a) shall survive the termination of this Agreement.
     (b) Reserves. With respect to any Eurodollar Borrowing, if (i) any change
in present Governmental Requirement, any change in the interpretation or
application of any present Governmental Requirement, or any future Governmental
Requirement imposes, modifies, or deems applicable (or if compliance by any
Lender with any such requirement of any Governmental Authority results in) any
such requirement that any reserves (including any marginal, emergency,
supplemental or special reserves) be maintained, and (ii) those reserves reduce
any sums receivable by such Lender under this Agreement or increase the costs
incurred by such Lender in advancing or maintaining any portion of any
Eurodollar Borrowing, then (unless the effect is already reflected in the rate
of interest then applicable under this Agreement) such Lender (through
Administrative Agent) shall deliver to Borrower a certificate setting forth in
reasonable detail the calculation of the amount necessary to compensate it for
its reduction or increase (which certificate is conclusive and binding absent
manifest error), and Borrower shall promptly pay that amount to such Lender upon
demand.
     (c) Capital Adequacy. With respect to any Borrowing and for similar loans
to similar borrowers, if any change in present Governmental Requirement or any
future Governmental Requirement regarding capital adequacy or compliance by
Administrative Agent or any Lender (or any Person controlling such Lender) with
any request, directive or requirement now existing or hereafter imposed by any
Governmental Authority regarding capital adequacy, or any change in its written
policies or in the risk category of this transaction, reduces the rate of return
on its capital as a consequence of its obligations under this Agreement to a
level below that which it otherwise could have achieved (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by it to be material (and it may, in determining the amount, use reasonable
assumptions and allocations of costs and expenses and use any reasonable
averaging or attribution method), then (unless the effect is already reflected
in the rate of interest then applicable under this Agreement) Administrative
Agent or such Lender (through Administrative Agent) shall notify Borrower and
deliver to Borrower a certificate setting forth in reasonable detail the
calculation of the amount necessary to compensate it (which certificate is
conclusive and binding absent manifest error), and Borrower shall promptly pay
that amount to Administrative Agent or such Lender upon demand.

31

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     (d) Taxes. Any Taxes payable by Administrative Agent or any Lender or ruled
(by a Governmental Authority) payable by Administrative Agent or any Lender in
respect of this Agreement or any other Loan Document shall, if permitted by
Governmental Requirement, be paid by Borrower, together with interest and
penalties, if any (except for Taxes imposed on or measured by the overall net
income of Administrative Agent or such Lender). Administrative Agent or such
Lender (through Administrative Agent) shall notify Borrower and deliver to
Borrower a certificate setting forth in reasonable detail the calculation of the
amount of payable Taxes, which certificate is conclusive and binding (absent
manifest error), and Borrower shall promptly pay that amount to Administrative
Agent for its account or the account of such Lender, as the case may be. If
Administrative Agent or such Lender subsequently receives a refund of the Taxes
paid to it by Borrower, then the recipient shall promptly pay the refund to
Borrower.
     (e) Survival. The provisions of this Section 3.15 shall survive the
satisfaction and payment of the Obligation and termination of this Agreement.
     3.16 Change in Governmental Requirement. If any Governmental Requirement
makes it unlawful for any Lender to make or maintain Eurodollar Borrowings, then
such Lender shall promptly notify Borrower and Administrative Agent, and (a) as
to undisbursed funds, that requested Borrowing shall be made as a Base Rate
Borrowing, and (b), as to any outstanding Borrowing, (i) if maintaining the
Borrowing until the last day of the applicable Interest Period is unlawful, the
Borrowing shall be converted to a Base Rate Borrowing as of the date of notice,
and Borrower shall pay any related Funding Loss, or (ii) if not prohibited by
all Governmental Requirements, the Borrowing shall be converted to a Base Rate
Borrowing as of the last day of the applicable Interest Period, or (iii) if any
conversion will not resolve the unlawfulness, Borrower shall promptly prepay the
Borrowing, without penalty, together with any related Funding Loss.
     3.17 Funding Loss. BORROWER AGREES TO INDEMNIFY EACH LENDER AGAINST, AND
PAY TO IT UPON DEMAND, ANY FUNDING LOSS OF SUCH LENDER. When any Lender demands
that Borrower pay any Funding Loss, such Lender shall deliver to Borrower and
Administrative Agent a certificate setting forth in reasonable detail the basis
for incurring Funding Loss and the calculation of the amount, which calculation
is conclusive and binding absent manifest error. The provisions of this Section
3.17 shall survive the satisfaction and payment of the Obligation and
termination of this Agreement.
     3.18 Foreign Lenders. Each Lender that is organized under the Governmental
Requirements of any jurisdiction other than the United States of America or any
State thereof (a) represents to Administrative Agent and Borrower that (i) no
Taxes are required to be withheld by Administrative Agent or Borrower with
respect to any payments to be made to it in respect of the Obligation, and
(ii) it has furnished to Administrative Agent and Borrower two (2) duly
completed copies of U.S. Internal Revenue Service Form W-8 BEN, Form W-8 ECI,
Form W-8, or any other tax form acceptable to Administrative Agent (wherein it
claims entitlement to complete exemption from U.S. federal withholding tax on
all interest payments under the Loan Documents), and (b) covenants to (i)
provide Administrative Agent and Borrower a new tax form upon the expiration or
obsolescence of any previously delivered form according to Governmental
Requirement, duly executed and completed by it, and (ii) comply from time to
time with all Governmental Requirements with regard to the withholding tax
exemption. If any of the foregoing is not true or the applicable forms are not
provided and such party is obligated by law to withhold, then Borrower or
Administrative Agent (without duplication) may deduct and withhold from interest
payments under the Loan Documents United States federal income tax at the full
rate applicable under the Code.

32

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     3.19 Fees.
     (a) Treatment of Fees. The fees described in this Section (i) are not
compensation for the use, detention, or forbearance of money, (ii) are in
addition to, and not in lieu of, interest and expenses otherwise described in
this Agreement, (iii) are payable in accordance with Section 3.1(b), (iv) are
non-refundable, (v) to the fullest extent permitted by applicable law, bear
interest, if not paid when due, at the Default Rate, and (vi) are calculated on
the basis of actual number of days (including the first day but excluding the
last day) elapsed, but computed as if each calendar year consisted of 360 days,
unless computation would result in an interest rate in excess of the Maximum
Rate in which event the computation is made on the basis of a year of 365 or
366 days, as the case may be. The fees described in this Section 3.19 are in all
events subject to the provisions of Section 3.8.
     (b) Agent Fees. Borrower shall pay to each Agent, solely for their own
accounts, the fees described in the letter agreement(s) between Borrower and
Agents dated the same date as this Agreement, as such letter agreement(s) may be
modified or amended from time to time.
     (c) Commitment Fees.
     (i) Borrower shall pay to Administrative Agent, for the account of Lenders,
the commitment fees described in the letter agreement(s) between Borrower and
Agents.
     (ii) Within five (5) days after Administrative Agent sends Borrower notice
of the amount thereof, Borrower agrees to pay to Administrative Agent, for the
ratable account of Lenders, a quarterly unused fee equal to the product of
(A) the average Unused Commitment for each quarter during the term hereof, times
(B) the applicable rate per annum set forth opposite the average Commitment
Usage below:

          Average Commitment Usage   Applicable Percentage Per Annum
Less than the Total Commitment times 33-1/3%
    0.20 %
 
       
Equal to or greater than the Total Commitment times 33-1/3%
    0.15 %
 
       

Such commitment fee shall be due and payable quarterly in arrears for each
fiscal quarter ending on March, June, September, and December during the term
hereof for any period in which the Facility Fee (defined below) is not in
effect, commencing with the quarter ending on September 30, 2005, based upon
average Unused Commitment during the applicable quarter. Solely for purposes of
this Section 3.19(c)(ii), “ratable” means, for any calculation period, with
respect to any Lender, the proportion that (A) the average Unused Commitment of
such Lender during the period bears to (B) the aggregate amount of the average
Unused Commitment during the period.
     (d) Facility Fee. For any period in which Borrower has achieved an
Investment Grade Rating, Borrower shall pay to Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee
equal to the (a) applicable facility fee as set forth in the definition of
Applicable Margin times (b) the actual daily amount of the Total Commitment,
regardless of usage (the “Facility Fee”). The Facility Fee shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the

33

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



first date on which the Applicable Margin is determined by reference to the
Applicable Rating, and on the Maturity Date (and, if applicable, thereafter on
demand). The Facility Fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rating during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rating separately for
each period during such quarter that such Applicable Rating was in effect.
     (e) Letter of Credit Fee. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Borrowings then available to Borrower on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
which may be increased to such Applicable Margin plus four percent (4%) at the
option of the Required Lenders at any time while a Default exists, and (ii) to
the Issuing Bank a fronting fee, which shall accrue at the rate of .125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure (not to be less than $1,500 per Letter of Credit), as well as the
Issuing Bank’s standard fees other than issuance fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
     3.20 Option to Replace Lenders. If any Lender shall make demand for payment
or reimbursement pursuant to Section 3.14(b) or Sections 3.15(a), (b), (c), or
(d) or notifies Borrower of the occurrence of the circumstances described in
Section 3.16, then, provided that (a) no Default has occurred and is continuing,
and (b) the circumstances resulting in such demand for payment or reimbursement
are not applicable to all Lenders, Borrower may terminate the Commitment of such
Lender, in whole but not in part, by either (i) (A) giving such Lender and
Administrative Agent not less than five (5) Business Days’ written notice
thereof, which notice shall be irrevocable and effective only upon receipt
thereof by such Lender and Administrative Agent and shall specify the date of
such termination, and (B) paying such Lender (and there shall become due and
payable) on such date the outstanding Principal Debt of all Borrowings made by
such Lender, all interest thereon, and any other Obligation owed to such Lender
(including any amounts payable under Section 3.17), if any, or (ii) pursuant to
the provisions of Section 13.11, proposing the introduction of a replacement
Lender satisfactory to Administrative Agent, or obtaining the agreement of one
or more existing Lenders, to assume the entire amount of the Commitment of the
Lender whose Commitment is being terminated, on the effective date of such
termination. Upon the satisfaction of all the foregoing conditions, such Lender
that is being terminated shall cease to be a “Lender” for purposes of this
Agreement, provided that Borrower shall continue to be obligated to such Lender
under Section 7.12 with respect to Indemnified Liabilities (as defined in
Section 7.12) arising prior to such termination.

34

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



SECTION 4
UNENCUMBERED PROPERTIES; GUARANTIES
     4.1 Unencumbered Properties. Borrower shall not permit, as of any date, the
ratio of the Unsecured Debt of the Companies on a Consolidated Basis to the
Unencumbered Property Value of all Unencumbered Properties to exceed 0.60 to
1.0. Trust Preferred Securities in an amount not to exceed $100,000,000.00 shall
be excluded for the purpose of the calculation of Unsecured Debt under this
Section 4.1. For purposes of the foregoing, “Unencumbered Property Value” means
the Companies’ Share of the value of the Unencumbered Properties as determined
in accordance with clauses (a) and (b) of the definition of Total Assets.
     Notwithstanding the foregoing, Unencumbered Property Value shall be limited
as follows:
     (i) the aggregate value of (x) Unencumbered Properties under construction
and (y) Unencumbered Properties for which a certificate of occupancy was issued
and that have Occupancy Rates in any month of less than eighty-five percent
(85%), shall not exceed twenty-five percent (25%) of Unencumbered Property Value
(after giving effect to all Unencumbered Property); and
     (ii) the value of any single Unencumbered Property shall not exceed twenty
percent (20%) of Unencumbered Property Value (after giving effect to all
Unencumbered Property).
As of the Closing Date, the Unencumbered Properties are listed on Schedule 4.1.
No Unencumbered Property can have a value, calculated as provided above, of less
than $0.00.
     4.2 Negative Pledge Agreements. Borrower shall not, and shall not permit
any other Company to, enter into or permit to exist any arrangement or agreement
(other than the Loan Documents) that directly or indirectly prohibits any
Company from (a) creating or incurring any Lien (other than Permitted Liens) on
any Unencumbered Property, or (b) transferring ownership of any Unencumbered
Property.
     4.3 Guaranties.
     (a) PPT Guaranty. Pursuant to the PPT Guaranty, PPT shall unconditionally
guarantee in favor of the Credit Parties the full payment and performance of the
Obligation.
     (b) Subsidiary Guaranty. Pursuant to the Subsidiary Guaranty or an addendum
thereto in the form attached to the Subsidiary Guaranty, each Company that owns
an Unencumbered Property shall unconditionally guarantee in favor of the Credit
Parties the full payment and performance of the Obligation subject to
Section 4.3(c) below.
     (c) Release of Specific Subsidiary Guarantors. If, as of any date, any
Property owned by a Subsidiary Guarantor is no longer an Unencumbered Property,
then Administrative Agent shall, upon the written request of Borrower, release
such Subsidiary Guarantor from the Subsidiary Guaranty pursuant to a release of
guaranty in the form attached to the Subsidiary Guaranty, unless a Default
exists or would result from such release.
     4.4 Unencumbered Properties Held by Consolidated Affiliates.
Notwithstanding anything contained herein to the contrary, Unencumbered
Properties may include Properties owned by a

35

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



Consolidated Affiliate of Borrower only if (a) Borrower or PPT owns or controls,
directly or indirectly, at least ninety-five percent (95%) of the issued and
outstanding Stock of such Consolidated Affiliate free and clear of any Liens
(other than Permitted Liens) or other restrictions on the sale or pledge
thereof, (b) a majority of the holders of the Stock of such Consolidated
Affiliate has the power to cause such Consolidated Affiliate to execute the
Subsidiary Guaranty, grant Liens in the Unencumbered Properties owned by such
Consolidated Affiliate, and transfer ownership of the Unencumbered Properties
owned by such Consolidated Affiliate, (c) such Consolidated Affiliate has not
(i) created, incurred, assumed, guaranteed, or suffered to exist any
Liabilities, other than (A) the Obligation, (B) trade payables created in the
ordinary course of business, (C) endorsements of negotiable instruments in the
ordinary course of business, (D) contingent Liabilities covered by reserves or
insurance, and (E) equipment leases incurred in the ordinary course of business,
(d) such Consolidated Affiliate has not created, incurred, or suffered or
permitted to be created or incurred or to exist any Lien upon any of its assets
(other than Permitted Liens), (e) such Consolidated Affiliate has executed the
Subsidiary Guaranty, and (f) such Consolidated Affiliate is not a general
partnership. Notwithstanding the foregoing, any Consolidated Affiliate may
guarantee any Unsecured Debt of Borrower or PPT, which guarantee shall be pari
passu with the obligations of such Consolidated Affiliate under the Subsidiary
Guaranty.
SECTION 5
CONDITIONS PRECEDENT
     5.1 Conditions to Initial Borrowing. The obligations of Lenders to make the
initial Borrowing is subject to satisfaction of the following conditions
precedent on or before the Closing Date:
     (a) Borrower Documents. Borrower shall deliver or cause to be delivered to
Administrative Agent the following, each, unless otherwise noted, dated as of
the Closing Date:
     (i) Certified copies of its Certificate of Limited Partnership, together
with a good standing certificate from the Secretary of State of the State of
Delaware and each other state in which an Unencumbered Property owned by
Borrower is located (to the extent that qualification is required by applicable
law) and, to the extent generally available, a certificate or other evidence of
good standing as to payment of any applicable franchise or similar taxes from
the appropriate taxing authority of each of such states, each dated a recent
date prior to the Closing Date;
     (ii) An Officer’s Certificate of Borrower certifying (A) its Constituent
Documents, (B) resolutions of its Board of Directors approving and authorizing
the execution, delivery, and performance of this Agreement and the other Loan
Documents, certified as of the Closing Date as being in full force and effect
without modification or amendment, and (C) signatures and incumbency of its
officers executing this Agreement and the other Loan Documents;
     (iii) Executed originals of this Agreement, the Notes, and the other Loan
Documents; and
     (iv) Such other documents as Administrative Agent may reasonably request.
     (b) Guarantor Documents. Borrower shall deliver or cause to be delivered to
Administrative Agent the following with respect to each Guarantor, each, unless
otherwise noted, dated as of the Closing Date:

36

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     (i) Certified copies of each Guarantor’s Constituent Documents, together
with a good standing certificate from each Guarantor’s jurisdiction of
incorporation or formation and each other state in which an Unencumbered
Property owned by each Guarantor is located (to the extent that qualification is
required by applicable law), and, to the extent generally available, a
certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of each of such
states, each dated a recent date prior to the Closing Date;
     (ii) Officer’s Certificate of each Guarantor certifying (A) its Constituent
Documents, (B) resolutions of its Board of Directors approving and authorizing
the execution, delivery, and performance of the Loan Documents to which it is a
party, certified as of the Closing Date as being in full force and effect
without modification or amendment, and (C) signatures and incumbency of its
officers executing the Loan Documents to which it is a party;
     (iii) Executed originals of the Loan Documents to which it is a party; and
     (iv) Such other documents as Administrative Agent may reasonably request.
     (c) Opinions of Counsel for Borrower and Guarantors. The Credit Parties and
their respective counsel shall have received originally executed copies of a
favorable written opinion of counsel for the Obligors, in form and substance
reasonably satisfactory to Agents and their counsel, dated as of the Closing
Date, and setting forth substantially the matters in the opinions designated in
Exhibit F and as to such other matters as Agents, acting on behalf of the Credit
Parties, may reasonably request. Such legal opinion need not cover Massachusetts
law.
     (d) Fees. Borrower shall have paid to Administrative Agent, for
distribution (as appropriate) to the Credit Parties, the fees payable on the
Closing Date referred to in Section 3.19.
     (e) Unencumbered Property Report and Compliance Certificate. Borrower shall
have delivered an Unencumbered Property Report and a Compliance Certificate,
each dated as of March 31, 2005.
     (f) Completion of Proceedings. All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found acceptable by Administrative
Agent, acting on behalf of Lenders, and its counsel shall be satisfactory in
form and substance to Administrative Agent and such counsel, and Administrative
Agent and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.
     5.2 Conditions to all Borrowings. The obligations of Lenders to make all
Borrowings (including the initial Borrowing) are subject to the following
conditions precedent:
     (a) Notice of Borrowing. Administrative Agent shall have received, in
accordance with the provisions of Section 2.3, an originally executed Borrowing
Request signed by a Responsible Officer of Borrower.
     (b) Representations and Warranties; Performance of Agreements. The
representations and warranties in Loan Documents are true, correct, and complete
in all material respects (unless they speak to a specific date or are based on
facts which have changed by transactions expressly contemplated or permitted by
this Agreement).

37

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     (c) No Default. No Potential Default, Default, or Material Adverse Event
exists or would be caused by the making of such Borrowing.(d) No Injunction or
Restraining Order. No order, judgment, or decree of any Governmental Authority
shall purport to enjoin or restrain any Lender from making the Borrowing to be
made by it.
     (e) No Violation. The making of the Borrowing shall not violate any
Governmental Requirement, including, without limitation, Regulation T,
Regulation U, or Regulation X of the Board of Governors of the Federal Reserve
System.
     5.3 Conditions Generally. Each condition precedent in this Agreement is
material to the transactions contemplated by this Agreement, and time is of the
essence with respect to each condition precedent. Lenders may fund any Borrowing
without all conditions being satisfied, but, to the extent permitted by
Governmental Requirements, such funding shall not be deemed to be a waiver of
the requirement that each condition precedent be satisfied as a prerequisite for
any subsequent funding or issuance, unless Lenders specifically waive each item
in writing.
SECTION 6
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to the Credit Parties as follows:
     6.1 Purpose of Credit Facility. Borrower shall use proceeds of the
Borrowings hereunder to pay Indebtedness, reimburse LC Disbursements, acquire,
subject to Section 8.5, primarily office and industrial Properties, raw land,
properties under construction, partnership interests, interests in other
Persons, investments in mortgages and loans, and other acquisitions or
investments permitted hereunder, and for construction costs and working capital
purposes of the Companies. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System, as amended. No part of the
proceeds of any Borrowing shall be used, directly or indirectly, for a purpose
that violates any Governmental Requirement, including the provisions of
Regulation U.
     6.2 Existence, Good Standing, Authority and Compliance. Each Company is
duly formed, validly existing and in good standing under the Governmental
Requirements of the jurisdiction in which it is incorporated or formed as
identified on Schedule 6.2 (as supplemented from time to time). Each Company
(a) is duly qualified to transact business and is in good standing as a foreign
trust, corporation, partnership, limited liability company, or other entity in
each jurisdiction where the nature and extent of its business and properties
require due qualification and good standing, which jurisdictions are identified
on Schedule 6.2 (as supplemented from time to time to reflect changes as a
result of transactions permitted by the Loan Documents), except where the
failure to so qualify could not result in a Material Adverse Event,
(b) possesses all requisite authority, permits and power to conduct its business
as is now being, or is contemplated by this Agreement to be, conducted, and
(c) is in compliance with all applicable Governmental Requirements.
     6.3 Affiliates. Borrower has no Consolidated Affiliates or Unconsolidated
Affiliates except as disclosed on Schedule 6.2 (as supplemented from time to
time to reflect changes as a result of transactions permitted by the Loan
Documents).

38

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     6.4 Authorization and Contravention. The execution and delivery by each
Company of each Loan Document or related document to which it is a party, and
the performance by it of its obligations thereunder, (a) are within its trust,
corporate, limited liability company, or partnership power, (b) have been duly
authorized by all necessary trust, corporate, limited liability company, or
partnership action of such Person, (c) require no action by or filing with any
Governmental Authority, (d) do not violate any provision of its Constituent
Documents, (e) do not violate any provision of any Governmental Requirement or
order of any Governmental Authority applicable to it, (f) do not violate any
material agreements to which it is a party, or (g) do not result in the creation
or imposition of any Lien on any asset of any Company, other than pursuant to
the Loan Documents.
     6.5 Binding Effect. Upon execution and delivery by all parties thereto,
each Loan Document to which it is a party shall constitute a legal and binding
obligation of each Company, enforceable against such Company in accordance with
its terms, subject to applicable Debtor Relief Laws and general principles of
equity.
     6.6 Financial Statements; Fiscal Year. The Current Financials were prepared
in accordance with GAAP and present fairly, in all material respects, the
consolidated financial condition, results of operations, and cash flows of the
Companies as of, and for the portion of the fiscal year ending on the date or
dates thereof (subject only to normal audit adjustments). All material
liabilities of the Companies as of the date or dates of the Current Financials
are reflected therein or in the notes thereto. Except for transactions directly
related to, or specifically contemplated by, the Loan Documents or disclosed in
the Current Financials, no subsequent material adverse changes have occurred in
the consolidated financial condition of the Companies from that shown in the
Current Financials. The fiscal year of each Company ends on December 31.
     6.7 Litigation. Except as disclosed on Schedule 6.7, no Company is subject
to, or aware of the threat of, any Litigation that is reasonably likely to be
determined adversely to such Company or the Companies, taken as a whole or, if
so adversely determined, is a Material Adverse Event. No outstanding and unpaid
final and non-appealable judgments against any Company exist which could result
in a Material Adverse Event.
     6.8 Taxes.
     (a) All Tax returns of each Company required to be filed have been filed
(or extensions have been granted) before delinquency, and all Taxes imposed upon
each Company that are due and payable have been paid before delinquency or are
being contested in good faith by appropriate proceedings diligently conducted
and for which reserves in accordance with GAAP or otherwise reasonably
acceptable to Administrative Agent have been provided.
     (b) As of the date hereof, no United States federal income tax returns of
the “affiliated group” (as defined in the Code) of which any Company is a member
have been examined and closed. The members of such affiliated group have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by or any of them (except
for taxes being contested in good faith by appropriate proceedings diligently
conducted and for which reserves in accordance with GAAP or otherwise acceptable
to Administrative Agent have been provided). The charges, accruals, and reserves
on the books of the Companies in respect of taxes or other governmental charges
are, in the opinion of the Companies, adequate.
     (c) PPT qualifies as a REIT.

39

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     6.9 Environmental Matters. Except as disclosed on Schedule 6.9, and except
where the breach of any of the following representations could not result in a
Material Adverse Event, (a) no environmental condition or circumstance exists
that materially and adversely affects any Company’s properties or operations,
(b) no Company has received any report of any Company’s violation of any
Environmental Law that has not been remedied, (c) no Company knows that any
Company is under any obligation to remedy any violation of any Environmental
Law, or (d) to the best of Borrower’s knowledge, no facility of any Company is
or has been used for storage, treatment, or disposal of any Hazardous Substance,
except for (i) the storage and use of cleaning and maintenance materials, used
and stored in commercially reasonable quantities and in compliance with
applicable Environmental Laws, and (ii) light manufacturing and distribution
activities of tenants, in compliance with applicable Environmental Laws,
provided that such tenants are not primarily engaged in the treatment,
processing, recycling, or disposal of any Hazardous Substance, or for any other
use that would give rise to the release of any Hazardous Substance on such
facility. Each Company has taken prudent steps to determine that its properties
and operations do not violate any Environmental Law.
     6.10 Employee Plans. Except where occurrence or existence could not
reasonably be expected to result in a Material Adverse Event, (a) no Employee
Plan has incurred an “accumulated funding deficiency” (as defined in Section 302
of ERISA or Section 412 of the Code), (b) no Company has incurred liability
under ERISA to the PBGC in connection with any Employee Plan (other than
required insurance premiums, all of which have been paid), (c) no Company has
withdrawn in whole or in part from participation in a Multi-employer Plan,
(d) no Company has engaged in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code), and (e) no “reportable event”
(as defined in Section 4043 of ERISA) has occurred, excluding events for which
the notice requirement is waived under applicable PBGC regulations.
     6.11 Properties; Liens. Each Company has good title to all of its property
reflected on the Current Financials (except for property that is obsolete or
that has been disposed in the ordinary course of business or, after the date of
this Agreement, as otherwise permitted by Section 8.7 or Section 8.8). Except
for Permitted Liens, no Lien exists on any Unencumbered Property, and the
execution, delivery, performance, or observance of the Loan Documents shall not
require or result in the creation of any Lien on any Unencumbered Property.
     6.12 Locations. Each Company’s chief executive office is located at the
address set forth on Schedule 6.2 (as supplemented from time to time). Each
Company’s books and records are located at its chief executive office.
     6.13 Government Regulations. No Company is subject to regulation under the
Investment Company Act of 1940, as amended, or the Public Utility Holding
Company Act of 1935, as amended.
     6.14 Transactions with Affiliates. Except as disclosed on Schedule 6.14 (as
supplemented from time to time if the disclosures are approved by Administrative
Agent), no Company is a party to a material transaction with any of its
Affiliates, other than transactions in the ordinary course of business and upon
fair and reasonable terms not materially less favorable than it could obtain or
could become entitled to in an arm’s-length transaction with a Person that was
not its Affiliate.
     6.15 Insurance. Each Company maintains with financially sound, responsible,
and reputable insurance companies or associations (or, as to workers’
compensation or similar insurance, with an insurance fund or by self-insurance
authorized by the jurisdictions in which it operates) insurance concerning its
properties and businesses against casualties and contingencies and of types and
in amounts (and with co-insurance and deductibles) as is customary in the case
of similar businesses.

40

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     6.16 Labor Matters. No actual or, to Borrower’s knowledge, threatened
strikes, labor disputes, slow downs, walkouts, or other concerted interruptions
of operations by the employees of any Company that could reasonably be expected
to result in a Material Adverse Event exist. All payments due from any Company
for employee health and welfare insurance have been paid or accrued as a
liability on its books, other than any non-payment that are not, individually or
collectively, a Material Adverse Event.
     6.17 Solvency. On each Borrowing Date, each Company is, and after giving
effect to the requested Borrowing will be, Solvent.
     6.18 Full Disclosure. Each material fact or condition relating to the
financial condition or business of the Companies which could reasonably be
expected to result in a Material Adverse Event has been disclosed to
Administrative Agent. All information previously furnished, furnished on the
date of this Agreement, and furnished in the future, by any Company to
Administrative Agent in connection with the Loan Documents (a) was, is, and will
be, true and accurate in all material respects or based on good faith estimates
on the date the information is stated or certified, and (b) did not, does not,
and will not, fail to state any material fact the existence of which or the
omission of which could be or result in a Material Adverse Event.
     6.19 Exemption from ERISA; Plan Assets. PPT is a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3-101(e) (or any successor
regulation) and the assets of the Companies would not be deemed “plan assets” as
defined in 29 C.F.R. § 2510.3-101(a)(1) (or any successor regulation) of any
Employee Plan or Multi-employer Plan.
SECTION 7
AFFIRMATIVE COVENANTS
     So long as there are outstanding Commitments to fund Borrowings or issue
Letters of Credit under this Agreement and until the Obligation is paid in full,
Borrower covenants and agrees as follows:
     7.1 Items to be Furnished. Borrower shall cause the following to be
furnished to Administrative Agent (with sufficient copies for each Lender;
provided however that, in lieu of supplying sufficient copies to Administrative
Agent and each Lender, Borrower may cause each item to be made available to
Administrative Agent and Lenders on PPT’s website):
     (a) Annual Financial Statements. Promptly after preparation, and no later
than ninety (90) days after the last day of each fiscal year of PPT, Financial
Statements of PPT showing the consolidated financial condition and results of
operations of PPT as of, and for the year ended on, that last day, accompanied
by: (A) the unqualified opinion of an accounting firm of nationally-recognized
independent certified public accountants, based on an audit using generally
accepted auditing standards, that the Financial Statements of PPT were prepared
in accordance with GAAP and present fairly, in all material respects, the
consolidated financial condition and results of operations of PPT; and (B) a
Compliance Certificate.
     (b) Periodic Financial Statements. Promptly after preparation, and no later
than forty-five (45) days after the last day of each fiscal quarter (except the
last) of PPT: (i) Financial Statements of PPT showing the consolidated financial
condition and results of operations of PPT for the fiscal quarter and for the
period from the beginning of the current fiscal year to the last day of the
fiscal quarter; and (ii) a Compliance Certificate.

41

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     (c) Other Reports.
     (i) Promptly after receipt, a copy of each interim or special audit report
and management letter issued by independent accountants with respect to Borrower
and PPT or their financial records.
     (ii) Promptly upon its becoming available, each press release and each
regular or periodic report and any registration statement or prospectus in
respect thereof filed by Borrower or PPT with, or received by Borrower or PPT in
connection therewith from, any securities exchange or the Securities and
Exchange Commission, or any successor agency thereof, including, without
limitation, each Form 10-K, 10-Q, and S-8 filed with the Securities and Exchange
Commission.
     (iii) Promptly after the mailing or delivery thereof, copies of all
material reports or other information from Borrower or PPT to its shareholders
or partners (other than reports or other information delivered only to
Responsible Officers or other employees of Borrower or PPT).
     (d) Unencumbered Property Report. Promptly after the preparation, and no
later than forty-five (45) days after the last day of each of the first three
(3) fiscal quarters of Borrower in a calendar year, and no later than ninety
(90) days after the last day of the fourth fiscal quarter of Borrower, an
Unencumbered Property Report and certifying compliance with Section 4.1.
     (e) Unencumbered Property Information. Promptly upon reasonable request by
Administrative Agent, information concerning the Unencumbered Properties,
including, without limitation, rent rolls, operating statements, Capital
Expenditure budgets, copies of leases, copies of tenant financial statements,
agings of rent payments, copies of existing environmental assessments, and
copies of existing property inspection reports.
     (f) Notices. Notice, promptly after a Responsible Officer of Borrower knows
of (i) the existence and status of any Litigation that, if determined adversely
to any Company, could reasonably be expected to result in a Material Adverse
Event, (ii) any change in any material fact or circumstance represented or
warranted by any Company in any Loan Document which could be or result in a
Material Adverse Event, (iii) the receipt by any Company of notice of any
violation or alleged violation of ERISA or any Environmental Law (which
individually or collectively with other violations or allegations could
reasonably be expected to result in a Material Adverse Event), (iv) any public
announcement by Moody’s, S & P, or a Third Agency, as applicable, of any change
in the Debt Rating, or (v) a Default or Potential Default, specifying the nature
thereof and what action Borrower has taken, is taking, or proposes to take.
     (g) Change in Control. Promptly upon any Change in Control, notice of such
event together with a description of the transaction giving rise thereto.
     (h) Other Information. Promptly upon reasonable request by Administrative
Agent, information (not otherwise required to be furnished under the Loan
Documents) respecting the business affairs, assets, and liabilities of the
Companies and opinions, certifications, and documents in addition to those
mentioned in this Agreement.
     7.2 Use of Proceeds. Borrower shall use the proceeds of Borrowings only for
the purposes represented in this Agreement.

42

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     7.3 Books and Records. Borrower shall, and shall cause each Company to,
maintain books, records, and accounts necessary to prepare financial statements
in accordance with GAAP.
     7.4 Inspections. Upon reasonable notice and during normal business hours,
Borrower shall, and shall cause each Company to, allow Administrative Agent (or
its Representatives) to inspect any of their respective properties (subject to
the inspection rights in any tenant leases), to review reports, files, and other
records and to make and take away copies, and to discuss in the presence of
Borrower or such other Company any of its affairs, conditions and finances with
its other creditors, directors, officers, employees, or representatives from
time to time, during reasonable business hours.
     7.5 Taxes. Borrower shall, and shall cause each Company to, promptly pay
prior to delinquency any and all Taxes, other than Taxes that are being
contested in good faith by lawful proceedings diligently conducted, against
which reserves or other provisions required by GAAP have been made, and in
respect of which levy and execution of any Lien have been and continue to be
stayed.
     7.6 Payment of Obligations. Borrower shall, and shall cause each Company
to, promptly pay (or renew and extend) all of their respective obligations as
they become due (unless any such obligations are being contested in good faith
by appropriate proceedings and against which reserves or other provisions
required by GAAP have been made, except where the failure to so pay (or renew or
extend) could not result in a Material Adverse Event).
     7.7 Expenses. Borrower shall promptly pay following demand (a) all costs,
fees, and expenses paid or incurred by Agents in connection with the
arrangement, syndication, and negotiation of the loan evidenced by this
Agreement and the other Loan Documents and the negotiation, preparation,
delivery, and execution of the Loan Documents and any related amendment, waiver,
or consent (including in each case the reasonable fees and expenses of any
Agent’s counsel), and (b) all costs, fees, and expenses of Agents and, after a
Default, Lenders incurred by any Agent or, after a Default, any Lender in
connection with the enforcement of the obligations of any Obligor arising under
the Loan Documents or the exercise of any Rights arising under the Loan
Documents (including reasonable attorneys’ fees, expenses, and costs paid or
incurred in connection with any workout or restructure and any action taken in
connection with any Debtor Relief Laws), all of which shall be a part of the
Obligation and shall bear interest, if not paid upon demand, at the Default Rate
until repaid.
     7.8 Maintenance of Existence, Assets, and Business. Each Company shall
(a) maintain its trust, partnership, limited liability company, or corporate
existence in good standing in its state of organization, and (b) except where
not a Material Adverse Event (i) maintain its authority to transact business in
good standing in all other states, (ii) maintain all licenses, permits,
franchises, and Governmental Requirements necessary for its business, and
(iii) keep all of its material assets that are useful in and necessary to its
business in good working order and condition (ordinary wear and tear excepted)
and make all necessary repairs and replacements.
     7.9 Insurance. Borrower shall, and shall cause each Company to, maintain
with financially sound, responsible, and reputable insurance companies or
associations (or, as to workers’ compensation or similar insurance, with an
insurance fund or by self-insurance authorized by the jurisdictions in which it
operates) insurance reasonably acceptable to Administrative Agent concerning its
properties and businesses against casualties and contingencies and of types and
in amounts (and with co-insurance and deductibles) as is customary in the case
of similar businesses. At Administrative Agent’s request, Borrower shall, and
shall cause each Company to, deliver to Administrative Agent evidence of
insurance for each policy of insurance and evidence of payment of all premiums.

43

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     7.10 Preservation and Protection of Rights. Borrower shall, and shall cause
each other Obligor to, perform the acts and duly authorize, execute,
acknowledge, deliver, file, and record any additional writings as any Agent may
reasonably deem necessary or appropriate to preserve and protect the Rights of
the Credit Parties under any Loan Document.
     7.11 Environmental Laws. Borrower shall, and shall cause each Company to,
(a) operate and manage its businesses and otherwise conduct its affairs in
compliance with all Environmental Laws, except to the extent noncompliance could
not reasonably be expected to result in a Material Adverse Event, (b) promptly
deliver to Administrative Agent a copy of any written notice received from any
Governmental Authority alleging that any Company is not in compliance with any
Environmental Law, where such notice or non-compliance could result in a
Material Adverse Event, and (c) promptly deliver to Administrative Agent a copy
of any written notice received from any Governmental Authority alleging that any
Company has any potential environmental Liability that could result in a
Material Adverse Event.
     7.12 INDEMNIFICATION.
     (a) AS USED IN THIS SECTION: (I) “INDEMNITOR” MEANS THE OBLIGORS; (II)
“INDEMNITEE” MEANS EACH CREDIT PARTY, EACH PRESENT AND FUTURE AFFILIATE OF EACH
CREDIT PARTY, EACH PRESENT AND FUTURE REPRESENTATIVE OF EACH CREDIT PARTY, OR
ANY OF SUCH AFFILIATES, AND EACH PRESENT AND FUTURE SUCCESSOR AND ASSIGN OF EACH
CREDIT PARTY, OR ANY OF SUCH AFFILIATES OR REPRESENTATIVES; AND (III)
“INDEMNIFIED LIABILITIES” MEANS ALL PRESENT AND FUTURE, KNOWN AND UNKNOWN, FIXED
AND CONTINGENT, ADMINISTRATIVE, INVESTIGATIVE, JUDICIAL, AND OTHER CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, INVESTIGATIONS, SUITS, PROCEEDINGS, AMOUNTS
PAID IN SETTLEMENT, DAMAGES, JUDGMENTS, PENALTIES, COURT COSTS, LIABILITIES, AND
OBLIGATIONS — AND ALL PRESENT AND FUTURE COSTS, EXPENSES, AND DISBURSEMENTS
(INCLUDING, WITHOUT LIMITATION, ALL REASONABLE ATTORNEYS’ FEES AND EXPENSES
WHETHER OR NOT SUIT OR OTHER PROCEEDING EXISTS OR ANY INDEMNITEE IS PARTY TO ANY
SUIT OR OTHER PROCEEDING) IN ANY WAY RELATED TO ANY OF THE FOREGOING —THAT MAY
AT ANY TIME BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY INDEMNITEE AND
IN ANY WAY RELATING TO OR ARISING OUT OF ANY (A) LOAN DOCUMENT, TRANSACTION
CONTEMPLATED BY ANY LOAN DOCUMENT (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT) OR ANY PROPERTY, (B) ENVIRONMENTAL LIABILITY IN ANY WAY
RELATED TO ANY COMPANY, ANY PROPERTY, OR ANY ACT, OMISSION, STATUS, OWNERSHIP,
OR OTHER RELATIONSHIP, CONDITION, OR CIRCUMSTANCE CONTEMPLATED BY, CREATED
UNDER, OR ARISING PURSUANT TO OR IN CONNECTION WITH ANY LOAN DOCUMENT, OR (C)
INDEMNITEE’S SOLE, CONTRIBUTORY OR CONCURRENT ORDINARY NEGLIGENCE. THE FOREGOING
INDEMNIFIES THE INDEMNITEES FROM THEIR OWN NEGLIGENCE.
     (b) EACH INDEMNITOR SHALL JOINTLY AND SEVERALLY INDEMNIFY EACH INDEMNITEE
FROM AND AGAINST, PROTECT AND DEFEND EACH INDEMNITEE FROM AND AGAINST, HOLD EACH
INDEMNITEE HARMLESS FROM AND AGAINST, AND ON DEMAND PAY OR REIMBURSE EACH
INDEMNITEE FOR, ALL INDEMNIFIED LIABILITIES.

44

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     (c) THE FOREGOING PROVISIONS (I) ARE NOT LIMITED IN AMOUNT EVEN IF THAT
AMOUNT EXCEEDS THE OBLIGATION, (II) INCLUDE, WITHOUT LIMITATION, REASONABLE FEES
AND EXPENSES OF ATTORNEYS AND OTHER COSTS AND EXPENSES OF LITIGATION OR
PREPARING FOR LITIGATION AND DAMAGES OR INJURY TO PERSONS, PROPERTY, OR NATURAL
RESOURCES ARISING UNDER ANY STATUTORY OR COMMON LAW, PUNITIVE DAMAGES, FINES,
AND OTHER PENALTIES, AND (III) ARE NOT AFFECTED BY THE SOURCE OR ORIGIN OF ANY
HAZARDOUS SUBSTANCE, AND (IV) ARE NOT AFFECTED BY ANY INDEMNITEE’S
INVESTIGATION, ACTUAL OR CONSTRUCTIVE KNOWLEDGE, COURSE OF DEALING, OR WAIVER.
     (d) No Indemnitee is entitled to be indemnified under the Loan Documents
for its or its Representatives’ own fraud, gross negligence, or willful
misconduct.
     (e) THE PROVISIONS OF AND INDEMNIFICATION AND OTHER UNDERTAKINGS UNDER THIS
SECTION SURVIVE THE SATISFACTION OF THE OBLIGATION AND THE TERMINATION OF THE
LOAN DOCUMENTS.
     7.13 REIT Status. At all times, PPT (including its organization and method
of operations and those of its Consolidated Affiliates) shall qualify as a REIT.
     7.14 ERISA Exemptions. PPT shall qualify as a “real estate operating
company” under the 29 C.F.R. § 2510.3-101(e) (or any successor regulation) or
other appropriate exemption such that its assets shall not be deemed “plan
assets” as defined in 29 C.F.R. § 2510.3-101(a)(1) (or any successor regulation)
of any Employee Plan or Multi-employer Plan.
     7.15 Listed Company. The common Stock of PPT shall at all times be listed
for trading and be traded on either the New York Stock Exchange or American
Stock Exchange.
SECTION 8
NEGATIVE COVENANTS
     So long as there are outstanding Commitments to fund Borrowings or issue
Letters of Credit under this Agreement and until the Obligation is paid in full,
Borrower covenants and agrees as follows:
     8.1 Payment of Obligations. Borrower shall not, and shall not permit any
Company to, voluntarily prepay principal of, or interest on, any Liabilities
other than the Obligation, if a Default exists.
     8.2 Employee Plans. Except where a Material Adverse Event would not result,
Borrower shall not, and shall not permit any Company to, permit any of the
events or circumstances described in Section 6.10 to exist or occur.
     8.3 Transactions with Affiliates. Except as disclosed on Schedule 6.14 (as
supplemented from time to time to reflect changes as a result of transactions
permitted by this Agreement or approved by the Required Lenders), Borrower shall
not, and shall not permit any Company to, enter into any material transaction
with any of its Affiliates, other than transactions in the ordinary course of
business and upon fair and reasonable terms not materially less favorable than
it could obtain or could become entitled to in an arm’s-length transaction with
a Person that was not its Affiliate.

45

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     8.4 Compliance with Governmental Requirements and Documents. Borrower shall
not, and shall not permit any Company to, (a) violate the provisions of any
Governmental Requirements applicable to it or of any material agreement to which
it is a party if that violation alone, or when aggregated with all other
violations, could reasonably be expected to result in Material Adverse Event,
(b) violate the provisions of its Constituent Documents where such violation
could result in a Material Adverse Event, or (c) repeal, replace, or amend any
provision of its Constituent Documents if that action could reasonably be
expected to result in a Material Adverse Event.
     8.5 Loans, Advances, and Investments. Without the prior written consent of
the Required Lenders, the Companies, on a Consolidated Basis, shall not have or
make any investments in the following, calculated, where applicable, after
giving effect to the pertinent investment and using values determined in
accordance with the definition of Total Assets:
     (a) Properties consisting of raw land exceeding in the aggregate five
percent (5%) of Total Assets;
     (b) Properties under construction having actual and budgeted costs
exceeding in the aggregate twenty percent (20%) of Total Assets (including the
total budgeted project costs for all Properties under construction); provided
that the Companies may not have Properties under construction that are less than
fifty percent (50%) pre-leased having actual and budgeted costs exceeding in the
aggregate fifteen percent (15%) of Total Assets (including the total budgeted
project costs for all Properties under construction);
     (c) Except for Borrower’s investment in Broadmoor, Investments in Joint
Ventures exceeding in the aggregate twenty percent (20%) of Total Assets;
     (d) Loans, mortgages, advances, and extensions of credit to Persons
exceeding in the aggregate ten percent (10%) of Total Assets;
     (e) The Stock of Persons that are neither Consolidated Affiliates nor
Investments in Joint Ventures exceeding in the aggregate five percent (5%) of
Total Assets; or
     (f) The investments described in (a) through (e) above exceeding in the
aggregate (without duplication) thirty percent (30%) of Total Assets.
     8.6 Distributions. Borrower shall not, and shall not permit any Company to,
declare, make, or pay any Distribution other than (a) Permitted Distributions,
(b) Distributions declared, made, or paid by (i) any Company wholly in the form
of its Stock, and (ii) any Company (other than Borrower) to Borrower or to PPT,
(c) Distributions paid to the holders of PPT’s Stock who simultaneously use the
proceeds of such Distributions to purchase additional shares of PPT’s Stock
pursuant to a dividend reinvestment program, and (d) Special Dividends; provided
that the amount of any Distributions made pursuant to clauses (b) and (c) shall
not be limited by clause (a). Nothing in this Section 8.6 restricts the issuance
by any Company of preferred Stock solely because such Stock requires the payment
of Distributions with respect to such Stock prior to the payment of
Distributions with respect to common Stock.
     8.7 Sale of Assets. Neither Borrower nor PPT shall sell, assign, lease,
transfer, or otherwise dispose of all or substantially all of its assets.

46

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     8.8 Mergers and Dissolutions. Borrower shall not, and shall not permit any
Obligor to, merge or consolidate with any other Person or liquidate, wind up, or
dissolve (or suffer any liquidation or dissolution); provided, however, that the
foregoing shall not operate to prevent mergers or consolidations of any Company
into Borrower or another Company (if such transaction does not reduce the net
worth of the Companies determined in accordance with GAAP).
     8.9 Assignment. Borrower shall not, and shall not permit any Company to,
assign or transfer any of its Rights, duties, or obligations under any of the
Loan Documents.
     8.10 Fiscal Year and Accounting Methods. Without the prior written consent
of Administrative Agent, Borrower shall not, and shall not permit any Company
to, change its fiscal year or its method of accounting (other than immaterial
changes in methods or as required by GAAP).
     8.11 New Businesses. Borrower shall not, and shall not permit any Company
to, engage in any type of business except the types of businesses in which they
are presently engaged and any other reasonably related business.
     8.12 Government Regulations. Borrower shall not, and shall not permit any
Company to, conduct its business in a way that it becomes regulated under the
Investment Company Act of 1940, as amended, or the Public Utility Holding
Company Act of 1935, as amended.
     8.13 Amendment of Constituent Documents. Borrower shall not permit any
amendment of any Company’s Constituent Documents, if any, which would materially
and adversely affect Agents or Lenders or their respective Rights under the Loan
Documents.
     8.14 Interest Rate Agreements. Borrower shall not permit the Companies’
Indebtedness that is not either subject to a fixed interest rate or hedged
pursuant to an Interest Rate Agreement acceptable to Administrative Agent
(“Variable Rate Debt”) to exceed twenty-five percent (25%) of Total Assets;
provided that the Companies’ Variable Rate Debt may exceed twenty-five percent
(25%) of Total Assets for a period of time not to exceed ninety (90) days if
Borrower is diligently seeking Interest Rate Agreements with respect to such
Indebtedness or is in the process of incurring fixed rate Indebtedness or an
Equity Issuance in order to comply with the requirements of this Section.
SECTION 9
FINANCIAL COVENANTS
     So long as there are outstanding Commitments to fund Borrowings or issue
Letters of Credit under this Agreement and until the Obligation is paid and
performed in full, Borrower covenants and agrees with Administrative Agent and
Lenders that Borrower shall not directly or indirectly permit:
     9.1 Minimum Tangible Net Worth. As of any date, the Tangible Net Worth to
be less than (a) $1,000,000,000, plus (b) eighty percent (80%) of the amount of
Net Proceeds of any Equity Issuances subsequent to the Closing Date, minus
(c) eighty percent (80%) of the amount of any Redemptions and Special Dividends
subsequent to the Closing Date, provided that the Tangible Net Worth shall not
be less than $800,000,000.00.
     9.2 Total Indebtedness to Total Assets. As of any date, the ratio of
(a) all Indebtedness of the Companies, on a Consolidated Basis (excluding Trust
Preferred Securities up to $100,000,000.00), to (b) Total Assets to exceed 0.60
to 1.0.

47

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     9.3 Maximum Secured Debt. As of any date, the ratio of (a) Secured Debt of
the Companies, on a Consolidated Basis, to (b) Total Assets to exceed 0.45 to
1.0.
     9.4 Interest and Debt Service Coverage Ratios.
     (a) As of any date, the ratio of (i) Aggregate EBITDA, to (ii) Interest
Expense of the Companies (excluding Interest Expense on Trust Preferred
Securities in a principal amount not to exceed $100,000.000.00), on a
Consolidated Basis, in each case for the twelve (12) month period ending on the
date of determination, to be less than 2.0 to 1.0.
     (b) As of any date, the ratio of (i) the Companies’ Share of Adjusted
Property EBITDA for the Unencumbered Properties owned by Borrower or a
Subsidiary Guarantor as of such date, to (ii) Assumed Interest Expense
(excluding Trust Preferred Securities up to $100,000,000.00 from the calculation
of Unsecured Debt), on a Consolidated Basis, to be less than 2.0 to 1.0.
     (c) As of any date, the ratio of (i) Adjusted Aggregate EBITDA, to
(ii) Fixed Charges, in each case for the twelve (12) month period ending on the
date of determination, to be less than 1.7 to 1.0.
     For purposes of calculating any of the financial covenants in this
Section 9, (x) (i) Indebtedness shall not include any Indebtedness of any
Company that has been defeased, (ii) Total Assets shall not include any assets
of any Company that have been used to defease any Indebtedness of any Company,
(iii) Aggregate EBITDA, Adjusted Property EBITDA, and other income items shall
not include any income on or with respect to any assets of any Company that have
been used to defease any Indebtedness of any Company, and (iv) Interest Expense
shall not include any Interest Expense with respect to any Indebtedness that has
been defeased (except to the extent that such Interest Expense exceeds any
income excluded pursuant to clause (iii)).
SECTION 10
DEFAULT
     The term “Default” means the occurrence of any one or more of the following
events:
     10.1 Payment of Obligation.
     (a) The failure of Borrower or PPT to pay any Principal Debt of the
Obligation at maturity (whether by its terms or by acceleration); or
     (b) The failure of Borrower or PPT to pay any of the Obligation (other than
any Principal Debt at maturity (whether by its terms or by acceleration)) when
it becomes due and payable under the Loan Documents, and (i) for the first (1st)
and second (2nd) such failures, if any, occurring during any calendar year, such
failure shall continue for three (3) days after written notice thereof from
Administrative Agent to Borrower, and (ii) for any other such failures, if any,
such failure shall continue for five (5) days after such payment became due and
payable.
     10.2 Covenants. The failure of Borrower (and, if applicable, any Company)
to punctually and properly perform, observe, and comply with:
     (a) any covenant or agreement contained in Section 7.1; or

48

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     (b) any other covenant or agreement contained in any Loan Document (other
than the covenants to pay the principal of and interest on the Obligation and
the covenants in (a) preceding), and such failure shall continue for (i) thirty
(30) days after the earlier to occur of the date (A) Borrower knows of, or
(B) Borrower receives notice from Administrative Agent of, such failure, or
(ii) seventy-five (75) days after such earlier date if such failure is not
capable of being cured within thirty (30) days and Borrower is diligently
pursuing cure thereof.
     10.3 Debtor Relief. Any Obligor (a) is not Solvent, (b) fails to pay its
Liabilities generally as they become due, (c) voluntarily seeks, consents to, or
acquiesces in the benefit of any Debtor Relief Law, or (d) becomes a party to or
is made the subject of any proceeding provided for by any Debtor Relief Law,
other than as a creditor or claimant, that could suspend or otherwise adversely
affect the Rights of any Credit Party granted in the Loan Documents (unless, if
the proceeding is involuntary, the applicable petition is dismissed within sixty
(60) days after its filing).
     10.4 Judgments and Attachments. Any Company fails, within sixty (60) days
after entry, to pay, bond, or otherwise discharge any judgment or order for the
payment of money in excess of $1,000,000 (individually or collectively) or any
warrant of attachment, sequestration, or similar proceeding against such
Company’s assets having a value (individually or collectively) of $1,000,000
unless such judgment, order for payment, warrant of attachment, sequestration,
or similar proceeding is (a) stayed on appeal, (b) diligently contested in good
faith by appropriate proceedings and adequate reserves have been set aside on
its books in accordance with GAAP, or (c) covered by insurance acceptable to
Administrative Agent.
     10.5 Government Action.
     (a) A final non-appealable order is issued by any Governmental Authority
(including the United States Justice Department) requiring any Company to divest
all or a substantial portion of its assets under any antitrust, restraint of
trade, unfair competition, industry regulation, or similar Governmental
Requirements, or
     (b) any Governmental Authority seizes or otherwise appropriates, or takes
custody or control of, all or any substantial portion of the assets of any
Company, other than through condemnation proceeding.
     10.6 Misrepresentation. Any material representation or warranty made by any
Company contained in any Loan Document at any time proves to have been incorrect
in any material respect when made and such misrepresentation shall continue for
thirty (30) days after the earlier to occur of the date (a) Borrower knows of,
or (b) Borrower receives notice from Administrative Agent of, such
misrepresentation.
     10.7 Default Under Other Agreements.
     (a) Any Company or Companies shall fail to make any payment in respect of
any Recourse Debt in excess (individually or collectively at any time) of
$5,000,000 when due or within any applicable grace period or otherwise granted
by the lender thereof; or
     (b) A default shall occur in respect of credit agreement, note, mortgage,
indenture, or other agreement or document evidencing, securing, or otherwise
relating to any Recourse Debt in excess (individually or collectively at any
time) of $5,000,000 (other than a failure to make any payment when

49

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



due in respect of any such Recourse Debt) and such default shall continue for
more than the period of grace, if any, specified therein or otherwise granted by
the lender thereof.
     10.8 Validity and Enforceability of Loan Documents. Except in accordance
with its terms or as otherwise expressly permitted by this Agreement, any Loan
Document at any time after its execution and delivery ceases to be in full force
and effect in any material respect or is declared by a Governmental Authority to
be null and void or its validity or enforceability is contested by any Company,
or any Company denies that it has any further liability or obligations under any
Loan Document to which it is a party.
     10.9 Management Changes. During any period of twelve (12) consecutive
calendar months, individuals who were directors or trustees of PPT on the first
day of such period shall cease to constitute a majority of the board of
directors of PPT; provided, however, that the directors or trustees of PPT may
include new or replacement directors or trustees that (a) are an officer or
employee of an Affiliate, (b) are required in order (as a practical matter) for
the majority of the board of directors or trustees of PPT to be independent
directors or trustees, or (c) are independent directors or trustees that are
replacing another independent director or trustee whose term has expired or who
has voluntarily resigned.
     10.10 Change in Control. A Change in Control shall occur.
     10.11 Plan Assets. The assets of the Companies at any time constitute
assets, within the meaning of ERISA, the Code, and the respective regulations
promulgated thereunder, of any Employee Plan or Multi-employer Plan.
SECTION 11
RIGHTS AND REMEDIES
     11.1 Remedies Upon Default.
     (a) Debtor Relief. If a Default (i) occurs under Section 10.3(c) or
(ii) occurs and is continuing under Section 10.3(a), (b) or (d), the commitment
to extend credit under this Agreement automatically terminates, the entire
unpaid balance of the Obligation automatically becomes due and payable without
any action of any kind whatsoever.
     (b) Other Defaults. If a Default occurs and is continuing, subject to the
terms of Section 13.9(b), then Administrative Agent may (and upon the request of
the Required Lenders shall), do any one or more of the following: (i) if the
maturity of the Obligation has not already been accelerated under
Section 11.1(a), then declare the entire unpaid balance of all or any part of
the Obligation immediately due and payable, whereupon it is due and payable;
(ii) terminate the commitments of Lenders to extend credit under this Agreement;
(iii) reduce any claim to judgment; and (iv) exercise any and all other legal or
equitable Rights afforded by the Loan Documents, the Governmental Requirements
of the State of Texas, or any other applicable jurisdiction.
     11.2 Waivers. To the extent permitted by applicable law, each Company
waives presentment and demand for payment, protest, notice of intention to
accelerate, notice of acceleration, and notice of protest and nonpayment, and
agrees that its liability with respect to all or any part of the Obligation is
not affected by any renewal or extension in the time of payment of all or any
part of the Obligation, by any

50

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



indulgence, or by any release or change in any security for the payment of all
or any part of the Obligation.
     11.3 Performance by Administrative Agent. If any covenant, duty, or
agreement of Borrower is not performed in accordance with the terms of the Loan
Documents, Administrative Agent may, while a Default exists, at its option,
perform, or attempt to perform that covenant, duty, or agreement on behalf of
Borrower (and any amount expended by Administrative Agent in its performance or
attempted performance is payable by Borrower to Administrative Agent on demand,
becomes part of the Obligation, and bears interest at the Default Rate from the
date of Administrative Agent’s expenditure until paid). However, neither
Administrative Agent nor any Lender assumes or shall have, except by its express
written consent, any liability or responsibility for the performance of any
covenant, duty, or agreement of Borrower.
     11.4 Not in Control. None of the covenants or other provisions contained in
any Loan Document shall, or shall be deemed to, give Agents or Lenders the Right
to exercise control over the assets (including real property), affairs, or
management of any Company.
     11.5 Course of Dealing. The acceptance by Agents or any Lender of any
partial payment on the Obligation shall not be deemed to be a waiver of any
Default then existing. No waiver by any Credit Party of any Default shall be
deemed to be a waiver of any other then-existing or subsequent Default. No delay
or omission by any Credit Party in exercising any Right under the Loan Documents
will impair that Right or be construed as a waiver thereof or any acquiescence
therein, nor will any single or partial exercise of any Right preclude other or
further exercise thereof or the exercise of any other Right under the Loan
Documents or otherwise.
     11.6 Cumulative Rights. All Rights available to the Credit Parties under
the Loan Documents are cumulative of and in addition to all other Rights granted
to the Credit Parties at law or in equity, whether or not the Obligation is due
and payable and whether or not Agents or Lenders have instituted any suit for
collection, foreclosure, or other action in connection with the Loan Documents.
     11.7 Application of Proceeds. Any and all proceeds ever received by any
Credit Party from the exercise of any Rights pertaining to the Obligation shall
be applied to the Obligation according to Section 3.11.
     11.8 Certain Proceedings. Borrower shall promptly execute and deliver, or
cause the execution and delivery of, all applications, certificates,
instruments, and all other documents and papers any Agent reasonably requests in
connection with the obtaining of any consent, approval, registration,
qualification, permit, license, or authorization of any Governmental Authority
or other Person necessary or appropriate for the effective exercise of any
Rights under the Loan Documents. Because Borrower agrees that Agents’ and
Lenders’ remedies at law for failure of Borrower to comply with the provisions
of this paragraph would be inadequate and that failure would not be adequately
compensable in damages, Borrower agrees that the covenants of this Section 11.8
may be specifically enforced.
SECTION 12
AGENTS AND LENDERS
     12.1 Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A. is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as “Administrative Agent”) hereunder and under each other
Loan Document, and each of the Lenders irrevocably authorizes

51

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



the Agent, subject to the provisions of Section 12.12, to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this
Section 12. Notwithstanding the use of the defined term “Administrative Agent”
it is expressly understood and agreed that Administrative Agent shall not have
any fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, Administrative Agent (i)
does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Texas Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.
     12.2 Powers. Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to Administrative Agent
by the terms of each thereof, together with such powers as are reasonably
incidental thereto. Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by
Administrative Agent.
     12.3 General Immunity. No Agent nor any of their respective directors,
officers, agents or employees shall be liable to any Lender for any action taken
or omitted to be taken by it or them hereunder or under any other Loan Document
or in connection herewith or therewith except to the extent such action or
inaction is determined in a final non-appealable judgment by a court of
competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.
     12.4 No Responsibility for Loans, Recitals, etc. No Agent nor any of their
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Section 5, except
receipt of items required to be delivered solely to such Agent; (d) the
existence or possible existence of any Default or Potential Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any other
Company of any of the Obligation or of any of Borrower’s or any such Company’s
respective Subsidiaries.
     12.5 Action on Instructions of Lenders. Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders.
     12.6 Employment of Agents and Counsel. Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees,

52

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



agents, and attorneys in fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys in fact selected by it
with reasonable care. Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between Administrative Agent and
the Lenders and all matters pertaining to Administrative Agent’s duties
hereunder and under any other Loan Document.
     12.7 Reliance on Documents; Counsel. Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document reasonably believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by Administrative Agent, which
counsel may be employees of Administrative Agent. For purposes of determining
compliance with the conditions specified in Sections 5.1 and 5.2, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless Administrative Agent shall have received notice from such Lender
prior to the applicable Borrowing Date specifying its objection thereto.
     12.8 Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify each Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (i) for any amounts not
reimbursed by Borrower for which such Agent is entitled to reimbursement by
Borrower under the Loan Documents, (ii) for any other expenses incurred by such
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by such Agent in connection with
any dispute between such Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any other
document delivered in connection therewith or the transactions contemplated
thereby (including, without limitation, for any such amounts incurred by or
asserted against such Agent in connection with any dispute between such Agent
and any Lender or between two or more of the Lenders), or the enforcement of any
of the terms of the Loan Documents or of any such other documents, provided that
(i) no Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Agent and (ii) any indemnification required pursuant to Section 3.15 shall,
notwithstanding the provisions of this Section 12.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 12.8 shall survive payment of the Obligation and termination
of this Agreement.
     12.9 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Potential Default
hereunder, except with respect to the payment obligations of Borrower under the
Notes and the Swing Line Note, unless Administrative Agent has received written
notice from a Lender or Borrower referring to this Agreement describing such
Default or Potential Default and stating that such notice is a “notice of
default”. In the event that Administrative Agent receives such a notice,
Administrative Agent shall give prompt notice thereof to the Lenders.
     12.10 Rights as a Lender. In the event any Agent is a Lender, such Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not an Agent, and the term “Lender” or
“Lenders” shall, at any time when such Agent is a Lender, unless the context
otherwise indicates, include

53

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



such Agent in its individual capacity. Each Agent and its respective Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
trust, debt, equity or other transaction, in addition to those contemplated by
this Agreement or any other Loan Document, with Borrower or any other Company in
which any Company is not restricted hereby from engaging with any other Person.
     12.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent, the Arranger or
any other Lender and based on the financial statements prepared by Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon Agents or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by Agents
hereunder, no Agent shall have any duty or responsibility (either initially or
on a continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of Borrower or any of its Affiliates that may come into
the possession of any Agent or any of their Affiliates.
     12.12 Successor Agent. Administrative Agent may resign at any time by
giving thirty (30) days prior written notice thereof to the Lenders and
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five (45) days after the retiring Administrative Agent gives
notice of its intention to resign. Administrative Agent may be removed at any
time with or without cause by written notice received by Administrative Agent
from the Required Lenders, such removal to be effective on the date specified by
the Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint, on behalf of Borrower and the Lenders, a
successor Administrative Agent (which, if no Default or Potential Default
exists, is subject to Borrower’s approval that may not be unreasonably
withheld), which must be a commercial bank having a combined capital and surplus
of at least $1,000,000,000 (as shown on its most recently published statement of
condition) and whose debt obligations (or whose parent’s debt obligations) are
rated not less than Baa1 by Moody’s or BBB+ by S & P. If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
thirty (30) days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of Borrower and the Lenders, a successor Administrative Agent (which, if
no Default or Potential Default exists, is subject to Borrower’s approval that
may not be unreasonably withheld), which must be a commercial bank having a
combined capital and surplus of at least $1,000,000,000 (as shown on its most
recently published statement of condition) and whose debt obligations (or whose
parent’s debt obligations) are rated not less than Baa1 by Moody’s or BBB+ by S
& P. Notwithstanding the previous sentence, Administrative Agent may at any time
without the consent of Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder. If
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of Administrative Agent hereunder and Borrower shall make all payments in
respect of the Obligation to the applicable Lender and for all other purposes
shall deal directly with the Lenders. No successor Administrative Agent shall be
deemed to be appointed hereunder until such successor Administrative Agent has
accepted the appointment. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or

54

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



removal of Administrative Agent, the provisions of this Section 12 shall
continue in effect for the benefit of such Administrative Agent in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent hereunder and under the other Loan Documents.
     12.13 Delegation to Affiliates. Borrower and the Lenders agree that
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which Administrative Agent is entitled under
Sections 12 and 13.
     12.14 Syndication Agent. Syndication Agent, in such capacity, shall have no
rights, duties, or obligations hereunder, except as specifically provided in
this Agreement. Syndication Agent (a) may voluntarily resign by notice to
Administrative Agent, Lenders, and Borrower, and (b) shall resign upon the
request of the Required Lenders for cause. Upon the resignation of Syndication
Agent, the Required Lenders may elect to designate a successor Syndication Agent
(which, if no Default or Potential Default exists, is subject to Borrower’s
approval that may not be unreasonably withheld), which must be a Lender who is a
commercial bank having a combined capital and surplus of at least $1,000,000,000
(as shown on its most recently published statement of condition) and whose debt
obligations (or whose parent’s debt obligations) are rated not less than Baa1 by
Moody’s or BBB+ by S & P.
     12.15 Other Agents. Neither any of the Lenders identified in this Agreement
as a “co-agent” nor the Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to Administrative Agent in Section 12.11.
     12.16 Approval of Lenders.
     (a) All communications from Administrative Agent to Lenders requesting
Lenders’ determination, consent, approval, or disapproval (i) shall be given in
the form of a written notice to each Lender, (ii) shall be accompanied by a
description of the matter or thing as to which such determination, approval,
consent, or disapproval is requested, or shall advise each Lender where such
matter or thing may be inspected, or shall otherwise describe the matter or
issue to be resolved, (iii) shall include, if reasonably requested by a Lender
and to the extent not previously provided to such Lender, written materials and
a summary of all oral information provided to Administrative Agent by Borrower
in respect of the matter or issue to be resolved, and (iv) shall include
Administrative Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event (x) within thirty
(30) days (or such lesser period as may be required under the Loan Documents for
Administrative Agent to respond) for those matters requiring the consent by all
Lenders, and (y) within fifteen (15) Business Days (or such lesser period as may
be required under the Loan Documents for Administrative Agent to respond) for
those matters requiring the consent by the Required Lenders, in each instance,
after receipt of the request therefore by Administrative Agent (in either event,
the “Lender Reply Period”).
     (b) Unless a Lender shall give written notice to Administrative Agent that
it objects to the recommendation or determination of Administrative Agent within
the Lender Reply Period, such Lender shall be deemed to have approved of or
consented to such recommendation or determination.

55

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



SECTION 13
MISCELLANEOUS
     13.1 Headings. The headings, captions and arrangements used in any of the
Loan Documents are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify, or modify the terms of the Loan Documents, nor
affect the meaning thereof.13.2 Nonbusiness Days; Time. Any payment or action
that is due under any Loan Document on a non-Business Day may be delayed until
the next-succeeding Business Day (but interest shall continue to accrue on any
applicable payment until payment is in fact made) unless the payment concerns a
Eurodollar Borrowing, in which case if the next-succeeding Business Day is in
the next calendar month, then such payment shall be made on the next-preceding
Business Day.
     13.3 Communications. Unless otherwise specifically provided, whenever any
Loan Document requires or permits any consent, approval, notice, request,
demand, or other communication from one party to another, communication must be
in writing (which may be by telex or telecopy) to be effective and shall be
deemed to have been given (a) if by telex, when transmitted to the appropriate
telex number and the appropriate answerback is received, (b) if by telecopy,
when transmitted to the appropriate telecopy number (and all communications sent
by telecopy must be confirmed promptly thereafter by telephone; but any
requirement in this parenthetical shall not affect the date when the telecopy
shall be deemed to have been delivered), (c) if by mail, on the fifth (5th)
Business Day after it is enclosed in an envelope and properly addressed,
stamped, sealed, certified mail, return receipt requested, and deposited in the
appropriate official postal service, or (d) if by any other means, when actually
delivered. Until changed by notice pursuant to this Agreement, the address (and
telecopy number) for each party to a Loan Document is set forth on Schedule 1.
     13.4 Form and Number of Documents. The form, substance, and number of
counterparts of each writing to be furnished under this Agreement must be
satisfactory to Agents and their counsel.
     13.5 Survival. All covenants, agreements, undertakings, representations,
and warranties made in any of the Loan Documents survive all closings under the
Loan Documents and, except as otherwise indicated, are not affected by any
investigation made by any party.
     13.6 Governing Law. Except as expressly provided in a Loan Document, the
Governmental Requirements (other than conflict-of-laws provisions) of the State
of Texas and of the United States of America govern the Rights and duties of the
parties to the Loan Documents and the validity, construction, enforcement, and
interpretation of the Loan Documents.
     13.7 Invalid Provisions. Any provision in any Loan Document held to be
illegal, invalid, or unenforceable is fully severable; the appropriate Loan
Document shall be construed and enforced as if that provision had never been
included; and the remaining provisions shall remain in full force and effect and
shall not be affected by the severed provision. Agents, Lenders, and Borrower
agree to negotiate, in good faith, the terms of a replacement provision as
similar to the severed provision as may be possible and be legal, valid and
enforceable. However, if the provision held to be illegal, invalid, or
unenforceable is a material part of this Agreement, such invalid, illegal, or
unenforceable provision shall be, to the extent permitted by applicable law,
replaced by a clause or provision judicially construed and interpreted to be as
similar in substance and content to the original terms of such illegal, invalid,
or unenforceable clause or provision as the context thereof would reasonably
allow, so that such clause or provision would thereafter be legal, valid, and
enforceable.

56

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     13.8 Venue; Service of Process; Jury Trial. EACH PARTY TO ANY LOAN
DOCUMENT, IN EACH CASE FOR ITSELF, ITS SUCCESSORS AND ASSIGNS (AND IN THE CASE
OF BORROWER, FOR EACH OF ITS CONSOLIDATED AFFILIATES), (a) IRREVOCABLY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE STATE OF
TEXAS, (b) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
LITIGATION ARISING OUT OF OR IN CONNECTION WITH THE LOAN DOCUMENTS AND THE
OBLIGATION BROUGHT IN DISTRICT COURTS OF DALLAS COUNTY, TEXAS, OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION,
(c) IRREVOCABLY WAIVES ANY CLAIMS THAT ANY LITIGATION BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (d) IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THOSE COURTS IN ANY LITIGATION
BY THE MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, BY HAND-DELIVERY, OR BY DELIVERY BY A NATIONALLY RECOGNIZED
COURIER SERVICE, AND SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY OF THE LEGAL
PROCESS AT ITS ADDRESS SET FORTH IN THIS AGREEMENT, (e) IRREVOCABLY AGREES THAT
ANY LEGAL PROCEEDING AGAINST ANY PARTY TO ANY LOAN DOCUMENT ARISING OUT OF OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR THE OBLIGATION MAY BE BROUGHT IN ONE OF
THE AFOREMENTIONED COURTS, AND (f) IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF ANY LOAN DOCUMENT. The scope of each of the
foregoing waivers is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including contract claims, tort claims, breach of duty claims, and
all other common law and statutory claims. Borrower (for itself and on behalf of
each of its Consolidated Affiliates) acknowledges that these waivers are a
material inducement to Administrative Agent’s and each Lender’s agreement to
enter into a business relationship, that Administrative Agent and each Lender
has already relied on these waivers in entering into this Agreement, and that
Administrative Agent and each Lender will continue to rely on each of these
waivers in related future dealings. Borrower (for itself and on behalf of each
of its Consolidated Affiliates) further warrants and represents that it has
reviewed these waivers with its legal counsel, and that it knowingly and
voluntarily agrees to each waiver following consultation with legal counsel. THE
WAIVERS IN THIS SECTION 13.8 ARE IRREVOCABLE, MEANING THAT THEY MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THESE WAIVERS SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, SUPPLEMENTS, OR REPLACEMENTS TO OR OF THIS OR ANY OTHER
LOAN DOCUMENT. In the event of Litigation, this Agreement may be filed as a
written consent to a trial by the court.
     13.9 Amendments, Consents, Conflicts, and Waivers.
     (a) Required Lenders. Unless otherwise specifically provided, the
provisions of this Agreement may be amended, modified, or waived, only by an
instrument in writing executed by Borrower and the Required Lenders and
supplemented only by documents delivered or to be delivered in accordance with
the express terms of this Agreement.
     (b) All Lenders. Except as specifically otherwise provided in this
Section 13.9, any amendment to or consent or waiver under this Agreement or any
Loan Document that purports to accomplish any of the following must be by an
instrument in writing executed by Borrower and executed (or approved, as the
case may be) by each Lender (other than any Defaulting Lender): (i) extends the
scheduled Termination Date; (ii) extends the due date or decreases the amount of
any scheduled payment

57

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



or amortization of the Obligation beyond the date specified in the Loan
Documents; (iii) decreases any rate or amount of interest, fees, principal, or
other sums payable to Agents or Lenders under this Agreement (except such
reductions as are contemplated by this Agreement); (iv) changes the definition
of “Required Lenders,” (v) increases the amount of the Total Commitment;
(vi) waives compliance with, amends, or fully or partially releases any Obligor;
(vii) permits any Obligor to assign any of its rights under the Loan Documents;
(viii) amends Section 4.1; or (ix) changes this Section 13.9(b) or any other
matter specifically requiring the consent of all Lenders under this Agreement.
     (c) Agents. No amendment, modification, consent, or waiver which modifies
the rights, duties, or obligations of any Agent shall be effective without the
consent of such Agent.
     (d) Conflicts. Any conflict or ambiguity between the terms and provisions
of this Agreement and terms and provisions in any other Loan Document is
controlled by the terms and provisions of this Agreement.
     (e) Course of Dealing. No course of dealing or any failure or delay by any
Credit Party or any of its Representatives with respect to exercising any Right
of any Credit Party under this Agreement operates as a waiver thereof. A waiver
must be in writing and signed by the Required Lenders or Lenders, as
appropriate, to be effective, and a waiver will be effective only in the
specific instance and for the specific purpose for which it is given.
     13.10 Multiple Counterparts. Any Loan Document may be executed in a number
of identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of thereof, it shall not be necessary to produce or account for
more than one counterpart. Each Lender need not execute the same counterpart of
this Agreement so long as identical counterparts are executed by Borrower, each
Lender, and each Agent. This Agreement shall become effective when counterparts
of this Agreement have been executed and delivered to Administrative Agent by
each Lender, each Agent, and Borrower, or, in the case only of Lenders, when
Administrative Agent has received telecopied, telexed, or other evidence
satisfactory to it that each Lender has executed and is delivering to
Administrative Agent a counterpart of this Agreement.
     13.11 Successors and Assigns; Participations.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section 13.11, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 13.11, (and
any other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants to the extent provided in
subsection (d) of this Section 13.11 and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its Rights and obligations under this Agreement (including all
or a portion of its Commitment and Note (including for purposes of this
subsection (b), participations in Swing Line Loans) at the time owing to it);
provided that (i) except for an assignment by such Lender to an Affiliate of
such Lender, such Lender

58

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



shall have received the prior consent of the Administrative Agent and, so long
as no Default has occurred and is continuing, Borrower (each such consent not to
be unreasonably withheld or delayed); (ii) except in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and Note at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Principal Debt outstanding
thereunder) subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000; (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s Rights and obligations under this Agreement with respect
to the Notes or the Commitment assigned, except that this clause (iii) shall not
apply to rights in respect of Swing Line Loans; (iv) the parties to each
assignment shall execute and deliver to Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; and
(v) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Principal Debt at the time, the aggregate
amount of the Commitments of such assigning Lender or, if the Total Commitment
is not then in effect, the Principal Debt of the Notes of such assigning Lender,
after giving effect to such assignment, is at least $5,000,000. Subject to
acceptance and recording thereof by Administrative Agent pursuant to subsection
(c) of this Section 13.11, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s Rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.15(c) and (d), 3.17, 7.7 and 7.12
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Administrative Agent agrees to provide
Borrower with copies of all Assignment and Assumption Agreements so long as no
Default exists. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this
Section 13.11.
     (c) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Notes owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and Borrower, Administrative Agent, and Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Any Lender may at any time, sell participations to any Person (other
than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries ) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Notes (including such Lender’s participations in Swing
Line Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, Administrative Agent, and the other Lenders shall continue to
deal solely and directly with

59

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



such Lender in connection with such Lender’s rights and obligations under this
Agreement, (iv) the amount of each such participation shall not be less than
$5,000,000; and (v) the aggregate amount of the Commitments of such Lender
selling such participation or, if the Total Commitment is not then in effect,
the Principal Debt of the Notes of the Lender selling such participation, after
giving effect to such participation, is at least $5,000,000. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 13.9(b) that directly affects
such Participant. Subject to subsection (e) of this Section 13.11, Borrower
agrees that each Participant shall be entitled to the benefits of
Sections 3.15(c) and (d) and 3.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section 13.11. To the extent permitted by law, each Participant also agrees to
be subject to Section 3.12 as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Sections 3.15(c) and (d) than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.15(d) unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Section 3.18 as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its Rights under this Agreement (including under its Note) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) As used herein, the following terms have the following meanings:
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Agents, and (ii) unless a Default or Potential Default has
occurred and is continuing, Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower or any of Borrower’s Affiliates or
Subsidiaries.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     (h) Prior to the expiration or termination of the Total Commitment, and
unless a Default exists or Borrower otherwise consents in writing, each Agent
shall, at all times prior to its resignation or replacement as either
Administrative Agent or Syndication Agent, as the case may be, hereunder, retain
a minimum Commitment equal to the greater of (i) $20,000,000, and (ii) an amount
equal to the largest Commitment held by any Lender under this Agreement (without
giving effect to any mergers of any Lenders other than any Agent).

60

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



     13.12 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Borrower’s obligations under the Loan Documents remain in full
force and effect until the Total Commitment is terminated, all Letters of Credit
have expired or terminated, and the Obligation is paid in full (except for
provisions under the Loan Documents which by their terms expressly survive
payment of the Obligation and termination of the Loan Documents). If at any time
any payment of the principal of or interest on any Note or any other amount
payable by Borrower or any other obligor on the Obligation under any Loan
Document is rescinded or must be restored or returned upon the insolvency,
bankruptcy, or reorganization of Borrower or otherwise, then the obligations of
Borrower under the Loan Documents with respect to that payment shall be
reinstated as though the payment had been due but not made at that time.
     13.13 Patriot Act Notification. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
     IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When a Borrower opens an account, if such Borrower is an individual,
Administrative Agent and Lenders will ask for such Borrower’s name, residential
address, tax identification number, date of birth, and other information that
will allow Administrative Agent and Lenders to identify such Borrower, and, if
Borrower is not an individual, Administrative Agent and Lenders will ask for
Borrower’s name, tax identification number, business address, and other
information that will allow Administrative Agent and Lenders to identify
Borrower. Administrative Agent and Lenders may also ask, if Borrower is an
individual, to see such Borrower’s driver’s license or other identifying
documents, and, if Borrower is not an individual, to see such Borrower’s legal
organizational documents or other identifying documents.
     13.14 Restatement of Original Agreement. The parties hereto agree that, on
the Closing Date, after all conditions precedent set forth in Section 5.1 have
been satisfied or waived: (a) the Obligation (as defined herein) represents,
among other things, the amendment, extension, consolidation, and modification of
the “Obligation” (as defined in the Original Agreement); (b) this Agreement is
intended to, and does hereby, restate, renew, extend, amend, modify, supersede,
and replace the Original Agreement; (c) the Notes and the Swing Line Note
executed pursuant to this Agreement amend, renew, extend, modify, replace,
substitute for and supersede in their entirety (but do not extinguish, the
Indebtedness arising under) the promissory notes issued pursuant to the Original
Agreement; and (d) the entering into and performance of their respective
obligations under this Agreement and the transactions evidenced hereby do not
constitute a novation.
     13.15 Entirety. THIS AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS (EACH
AS AMENDED IN WRITING FROM TIME TO TIME) EXECUTED BY BORROWER AND/OR ANY CREDIT
PARTY REPRESENT THE FINAL AGREEMENT AMONG BORROWER AND THE CREDIT PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Remainder of Page Intentionally Left Blank;
Signature Pages Follow.]

61

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



                      BORROWER:
 
                    PRENTISS PROPERTIES ACQUISITION PARTNERS,
L. P., a Delaware limited partnership
 
                        By:   PRENTISS PROPERTIES I, INC.,             General
Partner
 
               
 
          By:   /s/ Thomas P. Simon
 
               
 
              Thomas P. Simon,
 
              Senior Vice President

[Signature Page to Third Amended;
and Restated Credit Agreement]

62

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:
 
            JP MORGAN CHASE BANK, N.A.,
as Administrative Agent
 
       
 
  By:   /s/ Susan M. Tate
 
       
 
  Name:   Susan M. Tate
 
  Title:   Vice President

[Signature Page to Third Amended;
and Restated Credit Agreement]

63

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              SYNDICATION AGENT:
 
            BANK OF AMERICA, N.A.,
as Syndication Agent
 
       
 
  By:   /s/ Steven P. Renwick
 
       
 
  Name:   Steven P. Renwick
 
       
 
  Title:   Senior Vice President
 
       

[Signature Page to Third Amended;
and Restated Credit Agreement]

64

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              LENDERS:
 
            JP MORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ Susan M. Tate
 
       
 
  Name:   Susan M. Tate
 
  Title:   Vice President

[Signature Page to Third Amended;
and Restated Credit Agreement]

65

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Steven P. Renwick
 
       
 
  Name:   Steven P. Renwick
 
       
 
  Title:   Vice President
 
       

[Signature Page to Third Amended;
and Restated Credit Agreement]

66

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              EUROHYPO AG, NEW YORK BRANCH
 
       
 
  By:   /s/ Michael Seton
 
       
 
  Name:   Michael Seton
 
  Title:   Managing Director
 
       
 
  By:   /s/ Jonathan Hirshey
 
       
 
  Name:   Jonathan Hirshey
 
  Title:   Vice President

[Signature Page to Third Amended;
and Restated Credit Agreement]

67

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



                  COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES
 
           
 
  By:   /s/ Christian Berry   /s/ Kerstin Micke
 
           
 
  Name:   Christian Berry   Kerstin Micke
 
           
 
  Title:   Vice President   Assistant Vice President
 
           

[Signature Page to Third Amended;
and Restated Credit Agreement]

68

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              SOCIETE GENERALE
 
       
 
  By:   /s/ Jeffrey C. Schultz
 
       
 
  Name:   Jeffrey C. Schultz
 
       
 
  Title:   Director
 
       

[Signature Page to Third Amended;
and Restated Credit Agreement]

69

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ James A. Colella
 
       
 
  Name:   James A. Colella
 
  Title:   Senior Vice President

[Signature Page to Third Amended;
and Restated Credit Agreement]

70

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              SUNTRUST BANK
 
       
 
  By:   /s/ Nancy B. Richards
 
       
 
  Name:   Nancy B. Richards
 
       
 
  Title:   Senior Vice President
 
       

[Signature Page to Third Amended;
and Restated Credit Agreement]

71

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              COMERICA BANK
 
       
 
  By:   /s/ Casey L. Ostrander
 
       
 
  Name:   Casey L. Ostrander
 
       
 
  Title:   Vice President
 
       

[Signature Page to Third Amended;
and Restated Credit Agreement]

72

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              MELLON BANK, N.A.
 
       
 
  By:   /s/ David W. Tetrick
 
       
 
  Name:   David W. Tetrick
 
       
 
  Title:   Vice President
 
       

[Signature Page to Third Amended;
and Restated Credit Agreement]

73

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ David Hoagland
 
       
 
  Name:   David Hoagland
 
  Title:   Director

[Signature Page to Third Amended;
and Restated Credit Agreement]

74

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By:   /s/ Patrick Trowbridge
 
       
 
  Name:   Patrick Trowbridge
 
       
 
  Title:   Vice President
 
       

[Signature Page to Third Amended;
and Restated Credit Agreement]

75

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              ING REAL ESTATE FINANCE (USA) LLC
 
       
 
  By:   /s/ Michael E. Shields
 
       
 
  Name:   Michael E. Shields
 
       
 
  Title:   Vice President
 
       

[Signature Page to Third Amended;
and Restated Credit Agreement]

76

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              DEUTSCHE BANK TRUST COMPANY AMERICAS
 
       
 
  By:   /s/ James Rolison
 
       
 
  Name:   James Rolison
 
       
 
  Title:   Director
 
       
 
       
 
  By:   /s/ George R. Reynolds
 
       
 
  Name:   George R. Reynolds
 
       
 
  Title:   Vice President
 
       

[Signature Page to Third Amended;
and Restated Credit Agreement]

77

Third Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Huvishka Ali
 
       
 
  Name:   Huvishka Ali
 
       
 
  Title:   Senior Vice President
 
       

[Signature Page to Third Amended;
and Restated Credit Agreement]

78

Third Amended and Restated
Credit Agreement